EXHIBIT 10.1

 

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

ISV-403 ASSET PURCHASE AGREEMENT

 

BETWEEN

 

BAUSCH & LOMB INCORPORATED

 

AND

 

INSITE VISION INCORPORATED

 

DATED DECEMBER 19, 2003



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS    5

1.1

  

Definitions

   5

1.2

  

Other Definitions

   11

1.3

  

Other Rules of Construction.

   12 ARTICLE II SALE AND PURCHASE    12

2.1

  

Transfer of Assets

   12

2.2

  

Excluded Assets

   13

2.3

  

Assumption of Liabilities

   14

2.4

  

Excluded Liabilities

   14

2.5

  

Consideration

   14

2.6

  

Allocation of Consideration

   15

2.7

  

Post-Closing Incentive Consideration

   15 ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER    19

3.1

  

Organization, Power, Standing and Qualification

   19

3.2

  

Power and Authority

   19

3.3

  

Validity of Contemplated Transactions

   19

3.4

  

Consents

   20

3.5

  

Subsidiaries

   20

3.6

  

Undisclosed Liabilities

   20

3.7

  

Absence of Certain Changes

   20

3.8

  

Purchased Assets

   20

3.9

  

Intellectual Property.

   21

3.10

  

IP Rights.

   23

3.11

  

Trade Secrets

   24

3.12

  

Contracts

   24

3.13

  

Restrictions on ISV-403 Development Activities

   25

3.14

  

Suppliers

   25

3.15

  

Litigation

   25

3.16

  

Compliance with Laws and ISV-403 Development Permits

   25

3.17

  

Conflicts of Interest

   25

3.18

  

Brokers’ or Finders’ Fees

   25

3.19

  

Insurance

   25

3.20

  

SEC Documents

   25

3.21

  

Disclosure

   26

 

- i -



--------------------------------------------------------------------------------

     Page


--------------------------------------------------------------------------------

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER    26

4.1

  

Organization

   26

4.2

  

Power and Authority

   26

4.3

  

Validity of Contemplated Transactions

   26

4.4

  

Consents

   26

4.5

  

Brokers’ and Finders’ Fees

   27

4.6

  

Disclosure

   27 ARTICLE V PRECLOSING COVENANTS OF SELLER    27

5.1

  

Access

   27

5.2

  

Conduct of ISV-403 Development

   27

5.3

  

No Shopping

   28

5.4

  

Consents.

   29

5.5

  

Pre-Closing Litigation Consultation

   30 ARTICLE VI OTHER COVENANTS    30

6.1

  

Good Faith Efforts

   30

6.2

  

Laws Affecting Transfer of Permits

   30

6.3

  

Public Announcements

   30

6.4

  

Confidentiality.

   30

6.5

  

Transfer Taxes

   31

6.6

  

HSR Filing

   31

6.7

  

Reimbursement of Budgeted Expenses

   31

6.8

  

Cooperation Regarding Audits and Litigation

   31

6.9

  

Insurance Claims

   32

6.10

  

Additional Assurances

   32

6.11

  

Covenant Not to Compete.

   33

6.12

  

Post-Closing Services

   34 ARTICLE VII CONDITIONS PRECEDENT TO CLOSING    34

7.1

  

Conditions to Obligation of Buyer to Close

   34

7.2

  

Conditions to Obligations of Seller to Close

   36 ARTICLE VIII THE CLOSING    37

8.1

  

Time and Place

   37

8.2

  

Conduct of Closing.

   37 ARTICLE IX SURVIVAL AND INDEMNIFICATION    38

9.1

  

Survival of Representations, Warranties and Covenants

   38

 

- ii -



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

9.2

  

Indemnification by Seller

   39

9.3

  

Indemnification by Buyer

   39

9.4

  

Procedure

   39

9.5

  

No Subrogation

   40

9.6

  

Limitations on Liability.

   40

9.7

  

Disclaimer of Warranty.

   41 ARTICLE X TERMINATION    42

10.1

  

Events of Termination

   42

10.2

  

Consequences of Termination

   42 ARTICLE XI MISCELLANEOUS    42

11.1

  

Headings and References

   42

11.2

  

Severability

   42

11.3

  

Expenses

   43

11.4

  

Notices

   43

11.5

  

Waiver; Consents

   44

11.6

  

Assignment

   44

11.7

  

Governing Law

   44

11.8

  

Parties in Interest

   44

11.9

  

Counterparts

   44

11.10

  

Entire Agreement; Amendments

   44

 

ANNEXES      Annex 1.1    Patents and Patent Applications Annex 1.2    Equipment
Lien Agreement Amendment Annex 1.3    Security Agreement Amendment Annex 2.1.2
   Books and Records Annex 2.1.3    Assigned Contracts Annex 2.1.3(a)   
Excluded Inbound Technology Agreements Annex 2.1.3(c)-(d)    Excluded Purchase
Orders and Licenses Annex 2.6    Allocation of Consideration Annex 4.4   
Required Consents Annex 6.12    Post Closing Services EXHIBITS      Exhibit
7.1.4    SSP Consent Exhibit 7.1.6    Opinion of Counsel for Seller Exhibit
7.1.7    Termination Agreement Exhibit 7.1.9    License Agreement Exhibit 7.1.10
   Assignment and Assumption Agreement Exhibit 7.1.11    Bill of Sale

 

- iii -



--------------------------------------------------------------------------------

ISV-403 ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement, dated as of December 19, 2003, is by and between
InSite Vision Incorporated, a Delaware corporation (“Seller”) and Bausch & Lomb
Incorporated, a New York corporation (“Buyer”).

 

RECITALS:

 

WHEREAS, Seller is engaged in the development of ophthalmical and non ophthalmic
pharmaceutical and drug delivery products, including the Products, as such term
is hereafter defined; and

 

WHEREAS, Seller and Buyer are parties to the ISV-403 Technology License
Agreement made as of August 7, 2002 (the “ISV-403 Agreement”) related to the
ISV-403 Development (as defined below), and the Preferred Stock Purchase
Agreement (the “Stock Purchase Agreement”) made as of August 7, 2002 and entered
into in connection with the ISV-403 Agreement; and

 

WHEREAS, Seller desires to sell and/or license certain of its assets related to
the ISV-403 Development to Buyer, and Buyer desires to acquire the same, all on
the terms and conditions set forth in this Agreement.

 

IN WITNESS WHEREOF, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1 Definitions. As used in this Agreement, terms defined in the preamble of
this Agreement shall have the meanings set forth therein and the following terms
shall have the meanings set forth below.

 

“Affiliate” of either party means, all Persons that directly or indirectly are
controlled by, control, or are under common control with Seller or Buyer, as the
case may be.

 

“Agreement” means this Agreement, the Annexes and all Schedules thereto.

 

“Assigned Intellectual Property” means all of Seller’s IP Rights inherent in the
following: Clinical IP, Patent Rights, Know-How, and Books and Records.

 

“Clinical IP” means (i) pre-clinical or clinical protocols and data resulting
from or relating to pre-clinical or clinical trials solely relating to the ISV
403 Development that were performed prior to August 7, 2002 or were performed
during the term of the ISV-403 Agreement, and (ii) all INDs, NDAs and other
regulatory applications and approvals relating thereto.

 

- 5 -



--------------------------------------------------------------------------------

“Closing” means the closing of the Transactions.

 

“Code” means the Internal Revenue Code of 1986 and all regulations promulgated
thereunder, as the same have from time to time been amended.

 

“Collateral Documents” means the agreements, other than this Agreement, executed
and delivered pursuant to this Agreement.

 

“Default” means the occurrence of any event which of itself or with the giving
of notice or the passage of time or both would constitute an event of default
under the applicable agreement, contract or instrument or would permit the other
party thereto to cancel or terminate performance or seek damages for breach.

 

“Delivery System” means Seller’s proprietary polycarbophil drug delivery vehicle
known as “DuraSite.”

 

“Documentation” means all documentation (in all media, including digital
formats) of the Purchased Assets, and all copies thereof in the Seller’s
possession or control.

 

“Dollars” and “$” means dollars of the United States of America.

 

“Equipment Lien Agreement” means the Equipment Lien Agreement dated as of May
28, 2003, by and among the Company and the Holders (as such term is defined
therein).

 

“Equipment Lien Agreement Amendment” means an amendment to the Equipment Lien
Agreement in the form of Annex 1.2.

 

“FDA” means the United States Food and Drug Administration and/or any other
Governmental Entity which may regulate or control the sale of cosmetics and/or
drugs, including, without limitation, any of the Products.

 

“FDC Act” means the Federal Food, Drug and Cosmetic Act, as amended from time to
time, and all regulations promulgated pursuant thereto.

 

“First Commercial Sale” means with respect to the Product, the first sale or
other commercial disposition for value generating Net Sales by Buyer for use or
consumption by the general public in any country.

 

“GAAP” means generally accepted United States accounting principles, applied on
a consistent basis throughout the periods involved.

 

“Governmental Entity” means the United States government, the government of any
of the states constituting the United States, any municipality and any other
national or provincial or regional government, and all of their respective
branches, departments, agencies, instrumentalities and subdivisions.

 

- 6 -



--------------------------------------------------------------------------------

“Income Tax” or “Income Taxes” means any taxes measured, in whole or in part, by
net or gross income or profits together with any interest, penalties or
additions to tax.

 

“IND” means any Investigational New Drug Application relating to any of the
Products in Development and all associated documents to support such
applications, as submitted to the FDA, or a similar application and supporting
documents submitted to any other Governmental Entity.

 

“IP Rights” means, collectively, all intellectual property rights (throughout
the world) including patents, patent applications, patent rights, trademarks,
trademark registrations and applications therefor, trade dress rights, trade
names, service marks, service mark registrations and applications therefor,
Internet domain names, Internet and world wide web URLs or addresses,
copyrights, copyright registrations and applications therefor, inventions, trade
secrets, know-how, customer lists, supplier lists, proprietary processes and
formulae, structures, development tools, designs, blueprints, specifications,
technical drawings (or similar information in electronic format) and all
documentation and media constituting, describing or relating to the foregoing,
including manuals, programmers’ notes, memoranda and records.

 

“ISV 403 Development” means the developing, testing, manufacturing, obtaining
regulatory approval of, marketing and selling products combining one (1) or more
SSP Compounds with the Delivery System.

 

“Know-How” means all technology, engineering data, trade secrets, technical
data, manufacturing information, pre-clinical and clinical data and any other
information or experience (other than as disclosed in the Patent Rights) to the
extent used exclusively in the ISV-403 Development.

 

“Knowledge” means the actual knowledge of [***], in each case after reasonable
inquiry.

 

“Laws” means any law, statute, code, ordinance, rule, regulation, order,
judgment or decree promulgated by any Governmental Entity.

 

“Licensed Intellectual Property” means Seller’s IP Rights licensed under that
certain License Agreement between the parties effective as of the Closing Date,
a copy of which is attached hereto as Exhibit 7.1.9.

 

[***] INDICATES THAT CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24B-2. CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

- 7 -



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, assessment, security interest, lease,
sublease, lien, charge, adverse or prior claim of right, levy, charge, easement,
rights of way, covenants, restrictions, rights of first refusal, encroachments,
options or encumbrances of any kind, or any defects in title, conditional sale
contract, title retention contract, or other contract to give or to refrain from
giving any of the foregoing.

 

“Litigation Expense” means any expenses incurred in connection with
investigating, defending or asserting any claim, action, suit or proceeding
incident to any matter indemnified against under this Agreement, including,
without limitation, court filing fees, court costs, arbitration fees or costs,
reasonable witness fees and reasonable fees and disbursements of legal counsel
(whether incurred in any action or proceeding between the parties to this
Agreement or between any party to this Agreement and any third party),
investigators, expert witnesses, accountants and other professionals.

 

“Loss” means any loss, obligation, claim, liability, settlement payment, award,
judgment, fine, penalty, interest charge, expense, damage or deficiency or other
charge, other than Litigation Expense.

 

“Material Adverse Effect” means an effect which is materially adverse to the
ISV-403 Development or the ability to use the Purchased Assets (taken as a
whole) as presently used.

 

“NDA Submission Package” means all pre-clinical, laboratory (including
chemistry, manufacturing and control data and reports), clinical,
biocompatibility and other testing data; labeling; processing; material and
packaging specifications; and supplements or amendments to any of the foregoing;
and all other information used by Seller for submitting, obtaining and
maintaining approval of an NDA in accordance with the requirements of the FDC
Act.

 

“NDA” means any New Drug Application relating to any of the Products and all
associated documents to support such applications, as submitted to the FDA, or a
similar application and supporting documents submitted to any other Governmental
Entity.

 

“Net Sales” means, in any case where a Product is sold or commercially disposed
of for value by Buyer or any Sublicensee in an arm’s length transaction with a
third party (other than an Affiliate of Buyer, it being intended that royalties
accrue only once on the same unit of Product), the gross invoice price for such
Product, less the following:

 

  (a) discounts, charge-backs, [***] actually taken or allowed;

 

  (b) credits or allowances given or made for rejections or return of any
previously sold Products actually taken or allowed; and

 

[***] INDICATES THAT CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24B-2. CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

- 8 -



--------------------------------------------------------------------------------

  (c) to the extent included in such gross invoice price, any tax or government
charge imposed on the production, import, export, sale, delivery or use of such
Products, including, without limitation, any value added or similar tax or
government charge, but not including any tax levied with respect to income.

 

  (d) to the extent included as a specific line item in such gross invoice price
any reasonable and documented [***].

 

For the purposes of determining Net Sales, a sale shall be deemed to have
occurred as determined by Buyer in accordance with the published revenue
recognition policies of its Corporate Accounting Department consistently
applied.

 

Notwithstanding any other provision herein, Net Sales shall not include the
transfer without consideration of any Product by Buyer or a Sublicensee (i) for
use in any clinical trial or in any pre-clinical or other research; (ii) [***];
or (iii) [***]; provided, however, that [***].

 

In the event of any free or discounted distribution of Product expressly as part
of a transaction involving the sale or promotion of other products or services
offered by Buyer or a Sublicensee, the value of Net Sales shall be [***].

 

“Patent Rights” means (i) any patents or patent applications that claim
inventions used in the ISV 403 Development listed on Annex 1.1, and (ii) any
continuations, continuations in part, divisions, re-examinations, re-issues,
extensions, and improvement of any of the patents or patent applications listed
in Annex 1.1 and any foreign equivalents thereof, but in each case only to the
extent of Seller’s rights under the SSP License with respect to rights licensed
under the SSP License.

 

“Person” means and includes an individual, a corporation, a partnership, a
limited liability company, a limited liability partnership, a joint venture, a
trust, an unincorporated association, a Governmental Entity or any other entity,
wherever located or organized.

 

“Post-Closing Incentive Period” means the period beginning on the date of the
First Commercial Sale of the Product by Buyer in a particular country and
terminating upon the later of (i) the last to expire of any issued and
enforceable patent within the Patent Rights which covers the actual manufacture,
use, sale or importing of such Product in such country, and (ii) ten (10) years
from the First Commercial Sale of such Product in the applicable country.

 

“Product” means an item offered for sale that combines one (1) or more SSP
Compounds with the Delivery System (or any portions or components thereof), or
is otherwise covered by the Patent Rights.

 

[***] INDICATES THAT CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24B-2. CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

- 9 -



--------------------------------------------------------------------------------

“Products in Development” means those products under development listed on
Schedule 3.9.1.

 

“Purchased Assets” means the assets and rights described in Section 2.1, other
than the Excluded Assets.

 

“Quarter” means Buyer’s fiscal quarters, currently based on the fifty two or
fifty three week period ending on the last Saturday in December, as published by
Buyer’s Finance Department annually.

 

“Region” means each of (i) the Americas, which, for the purposes of this
Agreement, is comprised of Canada, the United States, Central America and Latin
America, (ii) Europe, which, for the purposes of this Agreement, is comprised of
Europe, Africa and the Middle East, and (iii) Asia, which, for the purposes of
this Agreement, is comprised of Asia, Japan and Australia.

 

“Schedule” or “Schedules” means the appropriate schedule or schedules to this
Agreement.

 

“Security Agreement” means the Security Agreement dated as of July 15, 2003, as
amended by that certain Amendment to Security Agreement dated as of July 30,
2003, by and among the Seller and the Holders (as such term is defined therein).

 

“Security Agreement Amendment” means an amendment to the Security Agreement in
the form of Annex 1.3.

 

“SSP Compound” means drug compounds owned by SSP Co., Ltd. identified as “SS732”
and/or “SS734” and/or any other drug substances that fall within the definition
of “Drug Substance” under the SSP License.

 

“SSP License” means the Product Development & Cross License Agreement between
SSP Co., LTD. and Seller dated April 15, 2001, as amended by the parties thereto
by written amendments dated August 6, 2002 and August 8, 2002.

 

“Sublicense” means any sublicense of, or other agreement permitting the
commercial exploitation of some or all of the rights granted or tangible or
intangible assets or rights sold to Buyer under this Agreement, except that no
agreement in the nature of a “Distributor Agreement” (i.e., the other party to
the agreement takes title to the Products from Buyer for resale to a third
party), or a “Sales Agency Agreement” (i.e., the other party to the agreement
secures orders for Products to be sold by Buyer, and receives a commission in
exchange thereof) shall be deemed a sublicense and no party thereto shall be
deemed a Sublicensee.

 

“Sublicensee” means any Person with whom Buyer enters into a Sublicense.

 

“Subsidiary” means a Person, more than fifty percent (50%) of the outstanding
equity interests of which are owned, directly or indirectly, by Seller.

 

- 10 -



--------------------------------------------------------------------------------

“Taxes” means any taxes, charges, fees, levies or other assessments, including
income, excise, property, sales, gross receipts, employment and franchise taxes
imposed by the United States, or any state, county, local or foreign government
or subdivision or agency thereof, and any interest, penalties or additions
attributable thereto.

 

“Tax Returns” means all returns, reports, estimates, information returns and
statements of any nature with respect to Taxes.

 

“Transactions” means the transactions contemplated by this Agreement.

 

1.2 Other Definitions. Each of the following terms is defined in the Section or
Subsection referred to below:

 

“Abandoned Development Rights” as defined in Subsection 2.7.10(b).

“Abandonment” as defined in Subsection 2.7.10(c).

“Abandonment Offer Notice” as defined in Section 2.7.10(b).

“Acquisition Offer” as defined in Section 5.3.

“Assigned Contracts” as defined in Subsection 2.1.3.

“Assignment and Assumption Agreement” as defined in Subsection 7.1.10

“Assumed Liabilities” as defined in Section 2.3.

“Bill of Sale” as defined in Subsection 7.1.11

“Books and Records” as defined in Section 2.1.2

“Buyer” as defined in the preamble to this Agreement.

“Buyer Indemnified Parties” as defined in Section 9.2.

“Confidential Information” as defined in Section 6.4.

“Cash Consideration” as defined in Section 2.5.

“Claim” as defined in Section 9.4.

“Closing Date” as defined in Section 8.1.

“Competing Product” as defined in Subsection 2.7.1.

“Competitive Activity” as defined in Subsection 6.11.1.

“Consideration” as defined in Section 2.5.

“Contracts” as defined in Section 3.12.

“Contributors” as defined in Subsection 3.9.4.

“Copyrights” as defined in Subsection 3.10.2.

“Exchange Act” as defined in Section 3.20.

“Excluded Assets” as defined in Section 2.2.

“Excluded Liabilities” as defined in Section 2.4.

“Expiration Date” as defined in Section 9.1.

“HSR Act” as defined in Section 6.6.

“Inbound Technology” as defined in Subsection 3.9.5.

“Inbound Technology Agreements” as defined in Subsection 3.9.5.

“Indemnitee” as defined in Section 9.4.

“Indemnitor” as defined in Section 9.4.

“Inventory” as defined in Section 2.1.7.

“License Agreement” as defined in Subsection 7.1.9

 

- 11 -



--------------------------------------------------------------------------------

“Outbound Technology Agreements” as defined in Subsection 3.9.6.

“Post-Closing Incentive Consideration” as defined in Subsection 2.7.1.

“Post-Closing Incentive Records” as defined in Subsection 2.7.6.

“Prepaid Expenses” as defined in Subsection 2.1.8.

“Purchase Offer Notice” as defined in Subsection 2.7.10(d).

“Purchase Price Allocation Schedule” as defined in Section 2.6.

“Permits” as defined in Subsection 2.1.5.

“Restrictive Covenants” as defined in Subsection 6.11.2.

“Retained Claims” as defined in Subsection 2.4.4.

“Sale Notice” as defined in Subsection 2.7.10(d).

“SEC” as defined in Section 3.20.

“SEC Documents” as defined in Section 3.20.

“Seller” as defined in the preamble to this Agreement.

“Seller Indemnified Parties” as defined in Section 9.3.

“SSP Consent” as defined in Section 7.1.4.

“Termination Agreement” as defined in Subsection 7.1.7.

“Transfer Taxes” as defined in Section 6.5.

 

1.3 Other Rules of Construction.

 

1.3.1 References in this Agreement to any gender shall include references to all
genders. Unless the context otherwise requires, references in the singular
include references in the plural and vice versa. References to a party to this
Agreement or to other agreements described herein means those Persons executing
such agreements. The words “include”, “including” or “includes” shall be deemed
to be followed by the phrase “without limitation” or the phrase “but not limited
to” in all places where such words appear in this Agreement. This Agreement is
the joint drafting product of Seller and Buyer and each provision has been
subject to negotiation and agreement and shall not be construed for or against
either party as drafter thereof.

 

1.3.2 The phrases “have heretofore been provided” or “has provided” or similar
words mean that Seller or Seller’s agents has delivered such information to
Buyer or Buyer’s agents.

 

ARTICLE II

 

SALE AND PURCHASE

 

2.1 Transfer of Assets. Upon and subject to the terms and conditions stated in
this Agreement, and except as provided in Section 2.2 of this Agreement, on the
Closing Date, for the consideration described in Section 2.5 hereof and Buyer’s
performance of its other obligations under this Agreement, Seller shall sell,
assign, convey, transfer and deliver to Buyer, and Buyer shall acquire from
Seller, free and clear of all Liens, all of the right, title and interest of
Seller in and to:

 

2.1.1 Assigned Intellectual Property;

 

- 12 -



--------------------------------------------------------------------------------

2.1.2 Copies of all books and records relating to the ISV-403 Development
identified in Annex 2.1.2 (the “Books and Records”);

 

2.1.3 All of the rights of Seller in and to the following contracts identified
in Annex 2.1.3 (the “Assigned Contracts”) as of the Closing Date: (a) except as
described in Annex 2.1.3(a) the Inbound Technology Agreements and the Outbound
Technology Agreements; (b) supply agreements relating to the ISV-403
Development; (c) except as described in Annex 2.1.3(c)-(d), all other
outstanding license and/or support and/or supply agreements entered into in the
conduct of and relating to the ISV-403 Development after the date hereof but on
or before the Closing Date in accordance with this Agreement; and (d) except as
described in Annex 2.1.3(c)-(d), all purchase orders and commitments issued or
made by Seller to suppliers of the ISV-403 Development outstanding as of the
Closing Date which relate to the ISV-403 Development and which have heretofore
been provided to Buyer or are entered into in accordance with this Agreement;

 

2.1.4 All of the goodwill of Seller associated with the ISV-403 Development;

 

2.1.5 All of Seller’s licenses, permits and franchises, approvals, consents,
product registrations or authorizations issued by any Governmental Entity or any
third party test house, registrar or certification body, relating to the
development or use of the Products or to the operation of the ISV-403
Development, including without limitation, product registrations or applications
and approvals or submissions to the FDA or any regulatory body of any foreign
government (collectively, the “Permits”);

 

2.1.6 All of Seller’s claims, causes of action, judgments, and other rights and
remedies of whatever nature arising from infringements of Seller’s IP Rights in
or to the Assigned Intellectual Property and all other claims of Seller arising
from the Purchased Assets or the conduct of the ISV-403 Development, including
rights to recoveries for damages for defective goods or services, insurance and
refund claims and similar assets of the ISV-403 Development (except to the
extent related to Excluded Liabilities);

 

2.1.7 All goods and materials held for resale or license in connection with the
ISV-403 Development or incorporated into or consumed exclusively in connection
with the Products including, without limitation, raw materials, work in process
and finished goods, owned or controlled by any of the Seller on the Closing
Date, regardless of where located (collectively, the “Inventory”); and

 

2.1.8 All prepaid expenses, royalties, deposits and other current and
non-current assets of the Seller to the extent related to the ISV-403
Development, other than those in respect of Income Taxes of Seller
(collectively, the “Prepaid Expenses”).

 

2.2 Excluded Assets. Notwithstanding any other provision of this Agreement, the
Purchased Assets shall not include the following (collectively, the “Excluded
Assets”):

 

2.2.1 Any cash and marketable securities owned by Seller;

 

- 13 -



--------------------------------------------------------------------------------

2.2.2 The assets and rights of Seller not related to the ISV-403 Development;
and

 

2.2.3 The Licensed Intellectual Property.

 

2.3 Assumption of Liabilities. On the Closing Date, Buyer shall assume and agree
to pay and perform only the obligations of Seller arising under the Assigned
Contracts after the Closing Date, other than obligations arising from any breach
of an Assigned Contract by Seller on or prior to the Closing Date (collectively,
the “Assumed Liabilities”).

 

2.4 Excluded Liabilities. Notwithstanding any provision of this Agreement to the
contrary, none of the liabilities of Seller other than the Assumed Liabilities
shall be assumed by Buyer, and, except for the Assumed Liabilities, Seller shall
retain and remain solely liable for, all of the debts, expenses, contracts,
agreements, commitments, obligations and other liabilities of any nature
whatsoever of Seller, ISV-403 Development or the Purchased Assets, whether known
or unknown, accrued or not accrued, fixed or contingent (collectively, the
“Excluded Liabilities”), including without limitation, the following:

 

2.4.1 Any liability related to any Excluded Assets;

 

2.4.2 Any liability arising under the Assigned Contracts on or prior to the
Closing Date or any liability for any breach by Seller or any other Person of
any Assigned Contract prior to the Closing Date;

 

2.4.3 Any liability with respect to any actual or alleged injury to persons or
physical damage to property prior to the Closing Date actually or allegedly
caused by Seller or its agents;

 

2.4.4 Any liability under any litigation, proceeding or claim against Seller
based, in whole or in part, on events occurring or circumstances existing on or
before the Closing Date (the “Retained Claims”);

 

2.4.5 Any liability or obligation related to Seller’s existing or former
employees, consultants or independent contractors;

 

2.4.6 Any liability for any Taxes incurred or accruing prior to the Closing Date
with respect to the ISV-403 Development or the Purchased Assets; and

 

2.4.7 Any liability for or in respect of any loan, other indebtedness for money
borrowed, or account payable of Seller or any Affiliate of Seller.

 

2.5 Consideration. In consideration of Seller’s performance of this Agreement,
the Transactions, Seller’s transfer and delivery of the Purchased Assets to
Buyer and Seller’s execution and delivery of the License Agreement, Buyer shall
(in accordance with the allocation

 

- 14 -



--------------------------------------------------------------------------------

provided for in Section 2.6) deliver to Seller (i) at Closing, the sum of
$1,500,000 (the “Cash Consideration”) by wire transfer to the account which
Seller shall specify at least five business days prior to the Closing Date (the
“Account”), in immediately available funds; (ii) at Closing, original stock
certificates for cancellation by Seller representing Four Thousand (4,000)
shares of Series A-1 Preferred Stock of Seller acquired by Buyer pursuant to the
Stock Purchase Agreement, and all rights of Buyer with respect to or arising
from the purchase or ownership of such shares, including without limitation,
rights to accrued and unpaid dividends (the “Stock Consideration”) (the Cash
Consideration and the Stock Consideration are collectively referred to as the
“Consideration”) and any documentation reasonably necessary to secure and
effectuate the cancellation of such stock certificates; (iii) at Closing, the
reimbursement of expenses as set forth in Section 6.7; and (iv) at Closing, the
Termination Agreement; and (v) after Closing, Post-Closing Incentive
Consideration as provided in Section 2.7 hereof.

 

2.6 Allocation of Consideration. Annex 2.6 allocates the Consideration to be
paid by Buyer to the Seller and among each class of Purchased Assets and the
Licensed Intellectual Property (the “Purchase Price Allocation Schedule”). Each
of Seller and Buyer shall prepare its federal, state, local and foreign Income
Tax returns for all current and future tax reporting periods with respect to the
transfer of the Purchased Assets to Buyer in a manner consistent with the
Purchase Price Allocation Schedule. If any Governmental Entity challenges such
allocation, the party first receiving notice of such challenge shall give the
other party prompt notice of such challenge, and the Seller and Buyer shall
cooperate in good faith in responding to such challenge, in order to preserve
the effectiveness of the Purchase Price Allocation Schedule. Neither the Seller
nor the Buyer shall report the allocation of the Consideration in a manner
inconsistent with the Purchase Price Allocation Schedule.

 

2.7 Post-Closing Incentive Consideration.

 

2.7.1 Calculation of Post-Closing Incentive Consideration. During the
Post-Closing Incentive Period in each country, Buyer shall pay to Seller
consideration of [***] of Net Sales (the “Post-Closing Incentive
Consideration”). Notwithstanding the foregoing, Post-Closing Incentive
Consideration shall be reduced to [***] of the Net Sales for each Quarter to a
purchaser or end user of the Products which is located in a country where (a) no
Product sold in such country is covered by a valid claim of the Patent Rights,
and there is Competing Product (as defined below) sold in such country or (b)
Buyer elects not to pursue action seeking to stop the sale of Competing Product
in such country, or (c) Buyer is not entitled to bring or able to initiate an
action to or otherwise able to, stop any Person from selling Competing Product
in such country. If Buyer elects not to pursue any action seeking to stop the
sale of Competing Product in any country as described in (b) above, Buyer shall
notify Seller of such determination and Seller shall have the right, but not the
obligation, [***], to commence and prosecute legal action

 

[***]

INDICATES THAT CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24B-2. CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

- 15 -



--------------------------------------------------------------------------------

to stop the sale of Competing Product, and Buyer shall take commercially
reasonable action necessary to assist and cooperate with Seller in such action,
including by joining in such legal action as a party or, if necessary, assigning
to Seller Buyer’s right to commence such legal action, in each case provided
[***]. In the event that Seller commences and prosecutes legal action as
provided in the preceding sentence, Buyer shall not be [***] in such legal
action and Post-Closing Incentive Consideration shall remain at [***] of the Net
Sales for each Quarter to a purchaser or end user of the Products in the
applicable country where Competing Product is being sold as provided in the sub
part (b) of the second sentence of this Subsection until such time, if ever, as
Competing Product is no longer sold in such country.

 

For purposes of this provision, “Competing Product” shall mean any product that
incorporates the Assigned Intellectual Property or Licensed Intellectual
Property, if the aggregate sales of such product in the country in question
exceed [***] of the total market for sales of products in the same therapeutic
class of the same type (fluoroquinolones) in such country, as reasonably
demonstrated by Buyer.

 

2.7.2 First Commercial Sale. Post-Closing Incentive Consideration based upon Net
Sales shall begin to accrue on the date of the First Commercial Sale.

 

2.7.3 Internal Sales. Sales of Products between or among Buyer, its Affiliates
and sublicensees shall not be subject to any Post Closing Incentive
Consideration hereunder, and in such cases Post Closing Incentive Consideration
shall be calculated upon Buyer or its Affiliates’ or sublicensees’ Net Sales to
an independent third party. Buyer shall be responsible for payment of any Post
Closing Incentive Consideration accrued on Net Sales of Products to such
independent third party through Buyer’s Affiliates or sublicenses. Post Closing
Incentive Consideration shall accrue hereunder only once in respect of the same
unit of the Products.

 

2.7.4 Timing of Payments. Within forty-five (45) days after the end of each
Quarter, Buyer shall pay to Seller the Post Closing Incentive Consideration
payment due for each Quarter in readily available Dollars.

 

2.7.5 Currency Conversion. Any Post Closing Incentive Consideration due shall be
converted, where applicable, from the currency of the country in which the sale
was made into Dollars at the month-end exchange rates for such Quarter as
calculated based on the daily exchange rate published in The Wall Street
Journal.

 

2.7.6 Record Keeping. During the period beginning on the date of the First
Commercial Sale and for two years after the last royalty-bearing sale in any
country, Buyer shall keep full and accurate records relating to its payment
obligations hereunder including, without limitation, data used in arriving at
the payments required pursuant to this Section 2.6 (“Post-Closing Incentive
Records”).

 

[***] INDICATES THAT CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24B-2. CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

- 16 -



--------------------------------------------------------------------------------

2.7.7 Examination of Records. Buyer shall permit Seller to have Buyer’s Post
Closing Incentive Records examined no more often than once per calendar year by
an independent certified public accountant, retained and paid by Seller and
reasonably acceptable to Buyer, during regular business hours and upon Fifteen
(15) days’ advance written notice. Such independent accountant shall keep
confidential (under a written confidentiality agreement reasonably acceptable to
Buyer) any information obtained during such examination, and shall report to
Seller only the amounts of payments which the independent accountant believes to
be due and payable hereunder and the data from which such determination is made.
A copy of the report of such independent accountant shall be made available to
Buyer upon request.

 

2.7.8 Audit Results. If an audit of Post-Closing Incentive Records conducted
under the terms of Section 2.7.7 above shows that Buyer has underpaid Post
Closing Incentive Consideration by more than ten percent (10%) for any calendar
year, Buyer shall pay the amount due to Seller within forty-five (45) days and
shall reimburse Seller for the reasonable costs of such audit.

 

2.7.9 Offset. Buyer shall have the right to offset against the Post-Closing
Incentive Consideration, if any, accruing for a period of [***] commencing on
the Closing Date, (i) any amounts owed to Buyer or any Buyer Indemnified Parties
pursuant to this Agreement, (ii) any amounts that would be owed to Buyer or any
Buyer Indemnified Parties pursuant to this Agreement but for the survival
periods set forth in Section 9.1, and (iii) any amounts incurred by Buyer in the
defense of any claim arising or asserted against Buyer at any time on or prior
to the [***] of the Closing Date, that any Assigned Intellectual Property (a)
infringes or induces or contributes to the infringement of any patent or
intellectual property right of any Person, or (b) misappropriates any trade
secret, know-how, process, proprietary information or other right of any Person,
provided that notice of such claim is provided to Seller within such [***]
period. For the avoidance of doubt, if no Post-Closing Incentive Compensation is
due and owing to Seller at any time that Buyer has incurred amounts which it is
entitled to offset, then such amounts shall cumulate and be offset against
Post-Closing Incentive Compensation as and when it becomes due and owing to
Seller.

 

2.7.10 Obligation to Develop.

 

(a) Notwithstanding any provision herein, including without limitation the
provisions of this Section 2.7, Buyer is not obligated to continue development
of the Product or commercialization of any of the Purchased Assets in the event
that Buyer makes a commercially reasonable, good faith determination to
discontinue such development or commercialization.

 

(b) Upon the occurrence of any event constituting Abandonment, as hereafter
defined, Buyer shall promptly notify Seller in writing of such Abandonment (the
“Abandonment Notice”) and Seller may, at its sole option, by written notice to
Buyer (the “Abandonment Offer Notice”), and for a period [***] following
Seller’s receipt of such Abandonment Notice, elect to

 

[***] INDICATES THAT CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24B-2. CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

- 17 -



--------------------------------------------------------------------------------

offer to purchase from Buyer the rights to license, develop, commercialize,
market and exploit such Products in the Region or Regions where such Abandonment
has occurred (the “Abandoned Development Rights”). Upon receipt of an
Abandonment Offer Notice pursuant to this Section 2.7.10(b), Buyer shall in good
faith negotiate the terms and conditions of sale of the Abandoned Development
Rights to Seller, provided however, that if Buyer and Seller do not consummate
the sale and purchase of the Abandoned Development Rights within [***] following
Seller’s receipt of the Abandonment Notice, Buyer shall have no further
obligation to negotiate with Seller with respect to the Abandoned Development
Rights.

 

(c) Buyer shall be deemed to have abandoned its rights to develop, commercialize
and market the Products in a Region, and Seller may elect to exercise its rights
pursuant to Section 2.7.10(b) if any of the following events occur
(“Abandonment”): (i) for a continuous period of twelve (12) months, Buyer or its
Affiliates or its or their Sublicensees fails to incur in good faith development
and/or research and development expense in connection with the development,
commercialization or marketing of the Products in all countries within such
Region, or (ii) Buyer notifies Seller in writing of its abandonment of the
Product in all countries within such Region.

 

(d) In the event that Buyer desires to sell all or substantially all of the
Purchased Assets, whether or not there has been any Abandonment, Buyer shall
notify Seller thereof in writing (the “Sale Notice”) identifying the Purchased
Assets that Buyer desires to sell, and Seller may, at its sole option, by
written notice to Buyer (the “Purchase Offer Notice”), and for a period [***]
following Seller’s receipt of such Sale Notice, elect to offer to purchase from
Buyer the Purchased Assets described in the Sale Notice. Upon receipt of a
Purchase Offer Notice pursuant to this Section 2.7.10(d), Buyer shall in good
faith negotiate exclusively the terms and conditions of sale of the Purchased
Assets to Seller and shall not negotiate the sale of all or substantially all of
the Purchased Assets to any Person other than Seller, provided however, that if
Buyer and Seller do not consummate the sale and purchase of all or substantially
all the Purchased Assets within [***] following Seller’s receipt of the Sale
Notice, Buyer shall have no further obligation to negotiate with Seller with
respect to the sale by Buyer of the Purchased Assets, and Buyer shall be free to
sell all or a portion of the Purchased Assets to any Person or Persons on any
terms and conditions it desires.

 

[***] INDICATES THAT CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24B-2. CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

- 18 -



--------------------------------------------------------------------------------

(c) Notwithstanding any contrary provision contained herein, Seller may not
assign or transfer (by operation of law or otherwise) its rights pursuant to
Subsections 2.7.10(b) or (d), and any attempted or purported transfer or
assignment in contravention of the foregoing shall be void.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

OF SELLER

 

Except as set forth on (i) the Schedule of Exceptions setting forth exceptions
to the specifically identified representations and warranties contained in this
Article III and delivered by Seller to Buyer concurrently with this Agreement
(the “Schedule of Exceptions”) or (ii) the other Schedules specifically
referenced in the representations and warranties, Seller represents and warrants
to Buyer as follows:

 

3.1 Organization, Power, Standing and Qualification. Seller is a corporation
duly organized, validly existing, and in good standing under the laws of the
State of Delaware, and has all requisite corporate power and authority to carry
on its business as it is now being conducted and to own and operate the
properties and assets now owned and operated by it. Seller has delivered to
Buyer complete and correct copies of its organizational documents. Seller is
duly qualified to do business and in good standing in each jurisdiction where
the conduct of its business or the ownership or operation of its assets requires
such qualification except where failure to be so qualified or in such good
standing does not result in a Material Adverse Effect.

 

3.2 Power and Authority. Upon execution and delivery as contemplated herein,
this Agreement will be a valid and binding obligation of Seller, enforceable
against it in accordance with its terms. Seller has all requisite corporate
power and authority to enter into this Agreement and to perform all of its
obligations hereunder. The Board of Directors of Seller has duly authorized the
execution and delivery of this Agreement and the performance of the
Transactions. No approval of the stockholders of Seller is required with respect
to the consummation of the Transactions.

 

3.3 Validity of Contemplated Transactions. The execution, delivery and
performance of this Agreement by Seller, the execution, delivery and performance
by Seller of the Collateral Documents to which it is a party and the
consummation of the Transactions do not and will not (a) contravene any
provision of the Certificate of Incorporation or By-laws of Seller; (b)
constitute a breach by Seller of, or result in a Default under or cause the
acceleration of any payments pursuant to, any agreement, contract, indenture,
lease or mortgage to which Seller is a party or by which any of the Purchased
Assets are bound, except for requirements for consents of Persons referred to in
Section 3.4; or (c) violate any provision of any Law or Permit to which Seller
is subject, except in each case as does not result in a Material Adverse Effect.
Seller is not now insolvent and will not be rendered insolvent by the execution,
delivery or performance of this Agreement or the consummation of the
Transactions.

 

- 19 -



--------------------------------------------------------------------------------

3.4 Consents. No permit, consent, approval or authorization of, or designation,
declaration or filing with, any Governmental Entity or any other Person on the
part of Seller is required in connection with the execution or delivery by
Seller of this Agreement or the consummation of the Transactions other than (a)
those which have previously been obtained, or (b) those specified in Schedule
3.4.

 

3.5 Subsidiaries. Seller has no equity ownership in any other Person conducting
the ISV-403 Development or owning any Purchased Assets. No Subsidiary is
conducting the ISV-403 Development or owns any Purchased Assets.

 

3.6 Undisclosed Liabilities. Other than pursuant to or as set forth in the
ISV-403 Agreement, the Stock Purchase Agreement, the Assignment and Assumption
Agreements, and the Assigned Contracts, Seller does not have any liabilities or
any obligations of any nature whether or not accrued, contingent or otherwise
that are related to the ISV-403 Development or the Purchased Assets.

 

3.7 Absence of Certain Changes. From February 25, 2003 to the date of this
Agreement, the Seller has operated the ISV-403 Development in the ordinary
course and in a manner consistent with past practice, and during such period,
there has not been:

 

3.7.1 Any occurrence or event known to Seller which, individually or in the
aggregate, has resulted in or which Seller reasonably expects may result in any
Material Adverse Effect;

 

3.7.2 Other than the Security Agreement and the Equipment Lien Agreement, any
sale, transfer, assignment, or grant of any license in or to use any Purchased
Assets, or any mortgage or pledge of, or creation of any security interest, lien
or encumbrance on, any such asset, or any lease of property of the ISV-403
Development, or any termination or surrender of any lease, right or franchise
used in the ISV-403 Development or any action to wind-up or discontinue the
ISV-403 Development in any jurisdiction where the ISV-403 Development is
conducted; or

 

3.7.3 Any commitment or agreement by the Seller to do any of the acts set forth
in this Section 3.7.

 

3.8 Purchased Assets. Except as otherwise described in Schedule 3.8, the
Purchased Assets and the Licensed Intellectual Property constitute all of the
tangible and intangible property used by Seller in the conduct of the ISV-403
Development or necessary for Buyer to conduct the ISV-403 Development as
currently conducted. The execution and delivery of this Agreement and the
Collateral Documents and other documents to be delivered by Seller to Buyer
pursuant to Subsection 8.2.2, upon delivery of the Consideration, will vest at
the Closing all of Seller’s right, title and interest in and to the Purchased
Assets in Buyer and Buyer will be vested with good and marketable right, title
and interest in and to the Purchased Assets, in each case free and clear of any
Liens.

 

- 20 -



--------------------------------------------------------------------------------

3.9 Intellectual Property.

 

3.9.1 Products. Schedule 3.9.1 lists all products currently in development,
marketed or sold by the ISV-403 Development. Seller has heretofore provided
Buyer with access to tangible embodiments of Assigned Intellectual Property and
Licensed Intellectual Property.

 

3.9.2 Development Plans. Seller has provided to Buyer copies of all written
development plans related to Products in Development and future obligations
under the Assigned Contracts.

 

3.9.3 Documentation. Seller has provided to Buyer copies of all Documentation
reasonably related to the ISV-403 Development or used in the ISV-403
Development.

 

3.9.4 Title. Seller owns all right, title and interest in and to the Purchased
Assets or, under the Inbound Technology Agreements, is licensed legally
enforceable rights to use the Purchased Assets to conduct the ISV-403
Development as currently conducted and, to its Knowledge, to make, sell, license
and distribute the Products in the United States and, to the actual knowledge of
Seller, without inquiry or investigation, outside the United States. Other than
pursuant to the Security Agreement and the Equipment Lien Agreement, there are
no Liens on the Purchased Assets, and upon execution and delivery at Closing of
the Security Agreement Amendment and the Equipment Lien Agreement Amendment, the
Purchased Assets will be free and clear of all Liens. Except for portions
licensed pursuant to the Inbound Technology Agreements or rights granted
pursuant to the Outbound Technology Agreements, to its Knowledge, Seller holds
valid and enforceable IP Rights in and to the Purchased Assets. Seller has used
good faith in the prosecution of all patents included in the Purchased Assets
and has performed commercially reasonable patent searches and reviews with
respect to all patents and patent rights included in the Purchased Assets.
Except as set forth in Schedule 3.9.4, Seller did not use any Person other than
past or current employees of, or consultants to, Seller (“Contributors”) in the
development of the Products in Development and the development, invention,
creation and authoring of the Purchased Assets. All Contributors executed valid
and binding written agreements with Seller under which the Contributors agreed
to maintain confidentiality and expressly assigned all right, title and interest
in the Products in Development and the Purchased Assets to the Seller, waiving
the Contributors’ non-assignable rights (including moral rights) in favor of the
Seller and its permitted assigns and licensees. None of the Contributors has any
valid claim to ownership, joint ownership or any other interest in or to any
portion of the Products in Development or the Purchased Assets.

 

3.9.5 Inbound Technology Agreements. Seller uses certain third party IP Rights
exclusively in the ISV-403 Development (“Inbound Technology”), which are
licensed to Seller pursuant to written agreements providing Seller with licenses
or other rights to develop, market, distribute, sell, license, use or otherwise
exploit the Inbound Technology to the extent provided

 

- 21 -



--------------------------------------------------------------------------------

in such agreements (collectively, the “Inbound Technology Agreements”), each of
which is identified on Schedule 3.9.5. Seller has provided to Buyer true and
complete copies of each such Inbound Technology Agreement. Seller has not
received any notice of, and there are no circumstances which would give rise to,
any termination, Default, cancellation or breach under, any Inbound Technology
Agreement.

 

3.9.6 Outbound Technology Agreements. Seller has not: (a) sold, licensed,
transferred or assigned to, or otherwise provided for the benefit of, any
Person, any Assigned Intellectual Property, (b) granted any Person the right to
sublicense any Assigned Intellectual Property to any other Person, or (c)
granted any third party ownership rights in or to any Assigned Intellectual
Property, except pursuant to written agreements (“Outbound Technology
Agreements”), each of which is listed in Schedule 3.9.6. Seller has provided to
Buyer true and complete copies of each such Outbound Technology Agreement.

 

3.9.7 No Claims. (a) Seller has received no notice of any claim, demand, suit or
other assertion by any Person; and (b) to the Knowledge of Seller, there are no
circumstances which would (or are reasonably likely to) give rise to any claim,
demand, suit or other assertion by any Person other than a party to this
Agreement, that such Person has superior rights, ownership or shared ownership
requiring any payments to any Person other than as provided in this Agreement,
or other interest of any kind or nature in or with respect to, the Assigned
Intellectual Property.

 

3.9.8 No Government Funding. Seller has not received funding from any
Governmental Entity or any academic funding which (a) was used in the
development of the ISV-403 Development, the Assigned Intellectual Property or
the Products; or (b) precludes Buyer from making any desired change to the
ISV-403 Development or the Assigned Intellectual Property or combining them with
other technology or exploiting or marketing them in any manner.

 

3.9.9 No Claims Against Contributors. No Person has claimed, and to the
Knowledge of Seller, no Person has reason to claim that, any Contributor, by
virtue of its participation in the development of the Assigned Intellectual
Property, has thereby: (a) violated any of the terms or conditions of any
employment, non-competition or non-disclosure agreement; (b) disclosed or
utilized any trade secret or proprietary information or documentation in an
unauthorized manner; (c) tortiously interfered with or breached any agreement;
or (d) violated or exceeded the scope of any Law or agreement.

 

3.9.10 Protection. Seller has taken all reasonable measures to protect the
proprietary rights of Seller to the Assigned Intellectual Property.

 

3.9.11 Noninfringement. The Assigned Intellectual Property in its form as of the
Closing and to the extent of its use in the ISV 403 Development does not, to the
Knowledge of Seller, infringe or misappropriate any IP Rights of a third party.
Seller has not received notice of and, to the Knowledge of Seller, there is no
basis for any complaint, assertion, threat or allegation that would contradict
the foregoing. For purposes of this Subsection 3.9.11, knowledge shall not be
inferred solely because the claimant complied with patent marking requirements
or statutory copyright notice provisions.

 

- 22 -



--------------------------------------------------------------------------------

3.9.12 Judgments and Settlements. The Assigned Intellectual Property and, to the
Knowledge of Seller, the right of any third party licensor to the intellectual
property licensed pursuant to the Inbound Technology Agreements, are not subject
to any outstanding settlement agreement, order, ruling, decree, judgment, or
stipulation preventing their use by Buyer in the ISV-403 Development.

 

3.9.13 Warranties and Warranty Claims. Other than as set forth in the Outbound
Technology Agreements, Seller has not made any written or other binding warranty
or representation with respect to any of the Assigned Intellectual Property, or
any product that embodies or utilizes any of it.

 

3.9.14 Export Compliance. Seller’s conduct of the ISV-403 Development is in
compliance with all applicable Laws relating to export and re-export, except as
will not result in a Material Adverse Effect.

 

3.10 IP Rights.

 

3.10.1 Patents. Annex 1.1 identifies: (a) all patents and patent applications
(United States and foreign) that have been issued or assigned to Seller, and (b)
all invention disclosure statements prepared by or for Seller, in each case,
claiming or disclosing inventions used in or necessary to the ISV-403
Development as currently conducted. Except as set forth in Schedule 3.10.1,
Seller has provided or will provide prior to Closing to Buyer true and complete
copies of all such patent and patent applications (as amended to date) and has
provided or will provide prior to Closing to Buyer all of Seller’s internal
documentation, the files of patent counsel, a copy of the file wrapper for each
and any validity opinions and valuations, whether internally or externally
prepared, relating to such patents, applications and invention disclosure
statements, and has provided or will provide prior to Closing to Buyer true and
complete copies of all other material written documentation evidencing
ownership, prosecution and enforcement (if applicable) of each such item, except
to the extent constituting Excluded Assets. Neither Seller nor any Affiliate of
Seller owns or has rights to any patent or patent application that will relate
to or affect Buyer’s rights in the Assigned Intellectual Property, other than as
set forth on Schedule 3.10.1.

 

3.10.2 Copyrights and Trademarks. (a) Schedule 3.10.2 lists all worldwide
registered copyrights of Seller that constitute Assigned Intellectual Property
or are used by Seller in ISV-403 Development (the “Copyrights”), along with
information as to Seller’s ownership thereof or licenses or rights therein and
registration thereof. All trademarks, service marks, trademark registrations,
and trade names that constitute Assigned Intellectual Property or are used by
Seller in ISV-403 Development (collectively, the “Trademarks”) are listed on
Schedule 3.10.2 (whether registered or common law), along with information as to
Seller’s ownership thereof or licenses or rights therein and registrations or
applications and related information thereof (including but not limited to any
applicable docketing or filing deadline

 

- 23 -



--------------------------------------------------------------------------------

dates occurring within six (6) months from the date of this Agreement). No
Trademark registration identified in Schedule 3.10.2 has expired or been
canceled, and no notice of any third party claim or petition for cancellation
with respect to any such registration or application has been received by
Seller. To the Knowledge of Seller, except as listed on Schedule 3.10.2, (i)
there are no restrictions on the use of the Copyrights or Trademarks that
constitute Assigned Intellectual Property that would affect Buyer’s use of the
Copyrights or Trademarks in connection with the ISV-403 Development, and (ii) no
Copyrights and Trademarks that constitute Assigned Intellectual Property are
being infringed, violated, misappropriated or otherwise conflicted with by any
Person.

 

(b) Seller represents and warrants that (i) the Copyrights and Trademarks are
valid, enforceable and owned exclusively by Seller (except as provided in
Schedule 3.10.2), (ii) Seller has the unencumbered and unrestricted right to
use, license and convey ownership and title of the Copyrights and Trademarks
that constitute Assigned Intellectual Property to Buyer free and clear of all
liens, security interests, consents, judgments and any and all other
encumbrances without payment to any third party except as may be imposed by
applicable bankruptcy, insolvency and similar laws and general equitable
principles, (iii) Seller has not granted to any party the right to use the
Copyrights and Trademarks that constitute Assigned Intellectual Property, (iv)
Seller has received no notice of any claim, demand, suit or other assertion by
any third party, and to the Knowledge of Seller, there are no circumstances
which would (or are reasonably likely to) give rise to any claim, demand, suit
or other assertion by any Person other than a party to this Agreement, that such
Person has superior rights, ownership or shared ownership requiring any payments
to any Person other than as provided in this Agreement, or other interest of any
kind or nature in or with respect to, the Copyrights and Trademarks that
constitute Assigned Intellectual Property, (v) Seller has taken all reasonable
measures to protect the proprietary rights of Seller to the Copyrights and
Trademarks and in no instance has the eligibility of the Copyrights and the
Trademarks that constitute Assigned Intellectual Property for protection under
applicable Law been forfeited to the public domain for any reason, and (vi) to
the Knowledge of Seller, the Copyrights and Trademarks that constitute Assigned
Intellectual Property do not infringe or otherwise conflict with the copyright,
trademark or other intellectual property rights of any Person and Seller has not
received notice of and has no knowledge of any complaint, assertion, threat or
conflict that would contradict the foregoing.

 

3.11 Trade Secrets. Seller has used reasonable commercial efforts to safeguard
and protect any trade secrets included in the Purchased Assets. To the Knowledge
of Seller, there has been no violation of the trade secret protection practices
and procedures of Seller by any Person or the misappropriation of any trade
secret included in the Purchased Assets by any Person.

 

3.12 Contracts. Set forth on Schedule 3.12 are lists of the following documents
(the “Contracts”), true and complete copies of which (and all amendments and
modifications thereof and consent and waivers thereunder) Seller has provided to
Buyer: the Assigned Contracts, and all written contracts with any Person
relating to professional services or product development for the ISV-403
Development. There is no Default on the part of Seller, or written notice of or
Knowledge of Seller of any Default on the part of any other party, in the
performance of any obligation to be performed or paid under any Contract.

 

- 24 -



--------------------------------------------------------------------------------

3.13 Restrictions on ISV-403 Development Activities. Other than the ISV-403
Agreement and the SSP License, there is no agreement to which Seller, with
respect to the ISV-403 Development, is a party, nor any judgment, injunction,
order or decree affecting the ISV-403 Development which prohibits or limits the
scope of development or marketing of the Products.

 

3.14 Suppliers. Schedule 3.14 lists all suppliers with respect to the ISV-403
Development.

 

3.15 Litigation. There are no actions, suits, proceedings, orders, grievance
procedures or claims pending by or against or, to the Knowledge of Seller,
threatened against, or investigations involving Seller related to the ISV-403
Development or the Purchased Assets; and Seller is not subject to, or in Default
of, any outstanding order, writ, injunction, judgment or decree of any
Governmental Entity related to the ISV-403 Development or the Purchased Assets.

 

3.16 Compliance with Laws and ISV-403 Development Permits. Seller is in
compliance with and has conducted its business to comply with all Laws
applicable to it in the conduct of the ISV-403 Development except where failure
to comply with any such Laws will not result in a Material Adverse Effect.
Seller has not received any written notice of any asserted failure to comply
with such Laws. Seller holds all business permits, certificates and other
licenses or authorizations necessary for the ownership and conduct of the
ISV-403 Development in each domestic and foreign jurisdiction where the ISV-403
Development is currently conducted, except where failure to hold any such
permit, certificate, license or authorization will not result in a Material
Adverse Effect.

 

3.17 Conflicts of Interest. Neither Seller nor, to its Knowledge, any of its
Affiliates, is an officer, director, employee or consultant of, or owns or
otherwise controls any Person which is, or is engaged in business as, a
competitor, customer or supplier of the ISV-403 Development.

 

3.18 Brokers’ or Finders’ Fees. Seller has not incurred, nor will it incur,
directly or indirectly, any liability for brokers’ or finders’ fees or agents’
commissions or any similar charges in connection with this Agreement or the
Transactions.

 

3.19 Insurance. Seller maintains general liability, product liability, fire,
theft, business interruption, use and occupancy, employee fidelity, workers’
compensation, disability and other forms of insurance covering the ISV-403
Development and its assets and employees, all of which are listed on Schedule
3.19, with such coverages and in such amounts as are listed on Schedule 3.19,
which coverages and amounts are (a) equal to or in excess of such coverages or
amounts required by any applicable Law, and (b) in compliance with applicable
agreements.

 

3.20 SEC Documents. Since February 25, 2003, Seller and its Subsidiaries have
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the Securities and Exchange Commission (“SEC”) pursuant to
the reporting requirements of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) including all such proxy

 

- 25 -



--------------------------------------------------------------------------------

information, solicitation statements and registration statements, and any
amendments thereto required to have been filed (all of the foregoing including
filings incorporated by reference therein being referred to herein as the “SEC
Documents”). As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the SEC promulgated thereunder and other federal, state and local
laws, rules and regulations applicable to such SEC Documents.

 

3.21 Disclosure. No representation or warranty made by Seller in this Agreement
or any instruments or certificates delivered by Seller pursuant to Subsection
8.2.2 contains or will contain any untrue statement of a material fact, or omits
or will omit to state a material fact necessary to make the statements or facts
contained herein or therein not misleading in light of the circumstances under
which they were furnished.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Seller as follows:

 

4.1 Organization. Buyer is a corporation duly organized and subsisting under the
laws of the State of New York and has all requisite corporate power and
authority to carry on its business as it is now being conducted and to own and
operate the properties and assets owned and operated by it.

 

4.2 Power and Authority. Upon execution and delivery as contemplated herein,
this Agreement will be a valid and binding obligation of Buyer enforceable
against it in accordance with its terms. Buyer has all requisite corporate power
and authority to enter into this Agreement and to perform all of its obligations
hereunder. The execution and delivery of this Agreement and the performance of
the Transactions by Buyer has been approved by all necessary action on behalf of
Buyer. No approval of the stockholders or Board of Directors of Buyer is
required with respect to the consummation of the Transactions.

 

4.3 Validity of Contemplated Transactions. The execution, delivery and
performance of this Agreement by Buyer, the execution, delivery and performance
by Buyer of the Collateral Documents to which it is a party and the consummation
of the Transactions do not and will not (a) contravene any provision of the
organizational documents of Buyer, or (b) constitute a breach of, or result in a
Default under or cause the acceleration of any payments pursuant to, any
agreement, contract, indenture, lease or mortgage to which Buyer is a party or
by which either Buyer or its assets is bound, or violate any provision of any
applicable Law, permit or license to which Buyer is subject, where any such
breaches, Defaults or violations would materially impair the ability of Buyer to
consummate and perform the Transactions.

 

4.4 Consents. No permit, consent, approval or authorization of, or designation,
declaration or filing with, any Governmental Entity or any other Person on the
part of Buyer is required in connection with the execution or delivery by Buyer
of this Agreement or required of

 

- 26 -



--------------------------------------------------------------------------------

Buyer in connection with the consummation of the Transactions other than (a)
those which have previously been obtained, (b) those specified in Annex 4.4, or
(c) such permits, consents, approvals, authorizations, designations,
declarations or filings the absence of which, individually or in the aggregate,
would not materially impair the ability of Buyer to consummate the Transactions.

 

4.5 Brokers’ and Finders’ Fees. Buyer has not incurred, nor will it incur,
directly or indirectly, any liability for brokerage or finders’ fees or agents’
commissions or any similar charges in connection with this Agreement or the
Transactions.

 

4.6 Disclosure. No representation or warranty made by Buyer in this Agreement or
any instruments or certificates delivered by Buyer pursuant to Subsection 8.2.1
contains or will contain any untrue statement of a material fact, or omits or
will omit to state a material fact necessary to make the statements or facts
contained herein or therein not misleading in light of the circumstances under
which they were furnished.

 

ARTICLE V

 

PRECLOSING COVENANTS OF SELLER

 

5.1 Access. Prior to the Closing or earlier termination of this Agreement,
Seller shall provide or make available to Buyer and its representatives such
additional information concerning the ISV-403 Development and the Purchased
Assets as Buyer reasonably requests. Seller shall give Buyer and Buyer’s
representatives access to all of the facilities, books and records of Seller
related to the ISV-403 Development during normal business hours, and Seller
shall use all commercially reasonable efforts to make Seller’s officers and
employees (including all technical employees) available to Buyer during normal
business hours as Buyer shall from time to time reasonably request.

 

5.2 Conduct of ISV-403 Development. From the date of this Agreement through the
Closing Date, except as otherwise specifically set forth in this Agreement,
Seller shall conduct the ISV-403 Development in the ordinary course, consistent
with past practice, and as provided below:

 

5.2.1 Except as otherwise specifically set forth in this Agreement, in the ISV
403 Agreement, or with the prior written consent of Buyer, Seller covenants that
it shall:

 

(a) use all commercially reasonable efforts to preserve intact the ISV-403
Development and its relationships with customers, suppliers and parties to the
Assigned Contracts;

 

(b) use all commercially reasonable efforts to maintain the good will of
customers, suppliers, parties to the Assigned Contracts and other Persons to
whom the ISV-403 Development sells goods or provides services or with whom the
ISV-403 Development has significant relationships and shall notify Buyer of any
written notice of Default or Default known to Seller;

 

- 27 -



--------------------------------------------------------------------------------

(c) make payments on their liabilities with respect to the ISV-403 Development
to suppliers, employees, trade creditors, parties to the Assigned Contracts and
other third parties and not delay in making any payments (unless contesting such
payments in good faith) or enter into extended payment terms; and

 

(d) maintain the books and records of the ISV-403 Development consistent with
past practice.

 

5.2.2 Except as otherwise specifically set forth in this Agreement, or with the
prior written consent of Buyer, Seller covenants that with respect to the
ISV-403 Development it shall not:

 

(a) sell, lease or transfer any Purchased Asset;

 

(b) cause or permit to arise any encumbrance on any Purchased Asset;

 

(c) enter into any new agreement, or any amendment, modification or change to
any of the Assigned Contracts or any agreement or contract relating to the
ISV-403 Development or the Purchased Assets;

 

(d) give any notice of Default or breach, or renewal, non-renewal or
cancellation to any Person pursuant to any Inbound Technology Agreement,
Outbound Technology Agreement or Supply Agreement;

 

(e) sell, assign, or otherwise transfer any rights in the patents or patent
applications listed on Annex 2.1.1, to any third party;

 

(f) enter into any strategic alliance of any kind with respect to the ISV-403
Development;

 

(g) commence cease and desist demands, litigation or other proceedings to
perfect, maintain, or enforce the IP Rights of Seller with respect to the
Assigned Intellectual Property;

 

(h) take any action to diminish insurance coverages for the ISV-403 Development
or the Purchased Assets from existing levels;

 

(i) take any action which would result in a breach of any of Seller’s
representations or warranties in this Agreement or interfere with Seller’s
ability to perform all of its obligations under this Agreement; or

 

(j) authorize any of the foregoing or enter into any contract, agreement,
commitment or arrangement to do any of the foregoing.

 

5.3 No Shopping. From the date of this Agreement until the Closing Date or the
earlier termination of this Agreement, Seller shall not, and Seller shall direct
and cause its

 

- 28 -



--------------------------------------------------------------------------------

Affiliates, employees, agents and representatives (including any investment
banker, attorney or accountant retained by Seller) not to, directly or
indirectly, initiate, solicit or encourage, any inquiries in respect of or the
making of, any Acquisition Offer (as defined below) or engage in any
negotiations concerning or provide any confidential or nonpublic information or
data to, or afford access to the employees, properties or books or records of
the ISV-403 Development to, or have any discussions with, any Person relating to
an Acquisition Offer, or otherwise facilitate any effort or attempt to make or
implement an Acquisition Offer. Within five (5) business days after receipt of
an Acquisition Offer or any request for confidential or nonpublic information
relating to or for access to the employees, properties, books or records of the
ISV-403 Development by any Person who indicates that they may be considering
making, or has made, an Acquisition Offer, Seller shall notify Buyer of the fact
that such event has occurred and shall notify Buyer of the Person making such
inquiry or an Acquisition Offer. The term “Acquisition Offer” means any offer or
proposal for (i) the direct or indirect disposition, transfer or lease of any
portion of the ISV-403 Development or any of the Purchased Assets to any Person
other than Buyer, or (ii) the sale or exchange of any stock of Seller or the
Subsidiaries with or to any third party, or the merger or amalgamation of Seller
(other than into Seller) or Subsidiaries that in either case would impair or
delay Seller’s ability to perform its obligations hereunder and consummate the
Transactions, unless the acquiror expressly acknowledges and confirms the
existence of all of the obligations of Seller under this Agreement and the
Collateral Documents.

 

5.4 Consents.

 

5.4.1 Seller shall, at its sole cost and expense, use its reasonable commercial
efforts to promptly obtain the consents of all requisite Persons so as to vest
all of the rights and obligations of Seller under the Assigned Contracts,
Assigned Intellectual Property and Permits and other Purchased Assets in Buyer
as of the Closing Date, including without limitation, obtaining the consent of
SSP Co., Ltd. pursuant to the SSP Consent. Buyer shall, at Seller’s request, use
commercially reasonable efforts to assist Seller in obtaining such consents and
shall have the right, if additional assurances with respect to the assumption of
obligations by Buyer are requested by the Person from whom consent is sought, to
participate, directly or through its representatives, in the process of
obtaining such consents, provided, however, that Buyer shall not be required to
make any payment to any Person or undertake any other obligation or liability in
connection with obtaining any such consent. The forms of such consents shall be
in recordable form and subject to the prior approval of Buyer.

 

5.4.2 For any Trademark registration or application which is not recorded at the
appropriate trademark office in the name of Seller as of the date hereof, Seller
shall cooperate with Buyer to effect the recordation of (a) the assignment of
the registration or application either (i) first to the applicable Seller then
to Buyer or its designee or (ii) to Buyer or its designee directly and (b) any
necessary change of name or other ancillary documents and Buyer will reimburse
Seller for all reasonable out of pocket expenses incurred in connection
therewith. Seller shall use commercially reasonable efforts to obtain on each
assignment as required by local practice, the notarized and legalized signature
of the record owner of each registration or application and, if necessary, the
signature of Seller, within ninety (90) days after receipt of the form of
assignment document from Buyer.

 

- 29 -



--------------------------------------------------------------------------------

5.5 Pre-Closing Litigation Consultation. Seller shall consult with Buyer
regarding the prosecution and conduct of any pending litigation which may affect
a Purchased Asset or an Assumed Liability, and shall not, without Buyer’s prior
written consent, which shall not be unreasonably withheld, settle any such
litigation or take any dispositive actions in such litigation.

 

ARTICLE VI

 

OTHER COVENANTS

 

6.1 Good Faith Efforts. Seller and Buyer will use all reasonable commercial
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things, necessary, proper or advisable under applicable Laws to
consummate and make effective the Transactions as promptly as practicable.

 

6.2 Laws Affecting Transfer of Permits. Seller shall and, if required, Buyer
shall make any necessary filings with the appropriate Governmental Entities
required to transfer the Permits under the Laws of the jurisdictions where the
ISV-403 Development is conducted.

 

6.3 Public Announcements. On or before the Closing Date, Buyer and Seller shall
not (nor shall they permit any of their respective Affiliates to), without prior
consultation with the other party and such other party’s review of and consent
to any public announcement concerning the Transactions, issue any press release
or announcement concerning this Agreement or the Transactions without the
consent of the other, except for disclosures required by law or stock market
regulations, in which case such press releases or announcements shall be
reviewed and approved by both Buyer and Seller in advance. During such period
Seller and Buyer shall, to the extent practicable, allow the other party
reasonable time to review and comment on such release or announcement in advance
of its issuance and to reflect the reasonable and good faith comments of such
other party. The parties intend that the initial announcement of the terms of
the Transactions shall be made promptly following the execution of this
Agreement by joint press release of Buyer and Seller mutually acceptable to
Buyer and Seller.

 

6.4 Confidentiality.

 

6.4.1 Following the Closing Date, Seller shall, and shall use commercially
reasonable efforts to cause its personnel and agents to, hold in strict
confidence, not disclose to any Person without the prior written consent of
Buyer, and not use in any manner whatsoever, any confidential business or
technical information remaining in their possession to the extent exclusively
concerning the ISV-403 Development or the Purchased Assets (the “Confidential
Information”) except as otherwise required by Law or order of a court or other
Governmental Entity; provided, however, that in the event that Seller becomes
legally compelled to disclose any of the Confidential Information, Seller shall
provide Buyer with prompt written notice thereof so that Buyer may seek a
protective order or other appropriate remedy and/or waive compliance with the
provisions of this Agreement. Seller agrees that it shall furnish only that
portion of the Confidential Information which it is advised in writing by
counsel that it is legally

 

- 30 -



--------------------------------------------------------------------------------

required to disclose, and further, Seller shall exercise its reasonable business
efforts to obtain reliable assurances that confidential treatment will be
accorded any Confidential Information which is so disclosed.

 

6.4.2 Promptly following the Closing Date, Seller shall deliver to Buyer all
materials remaining in its possession containing any such Confidential
Information, including all copies, extracts, adaptations, and transcriptions
thereof. Notwithstanding the foregoing, the parties hereto acknowledge and agree
that the disclosure of the tax treatment and tax structure of the Transactions
is not limited in any way by an express or implied understanding or agreement,
oral or written (whether or not such understanding or agreement is legally
binding). Furthermore, each of the parties hereto acknowledges and agrees that
it does not know or have any reason to know that its use or disclosure of
information relating to the tax treatment and tax structure of the Transactions
is limited in any other manner. To the extent that disclosure of the tax
treatment and tax structure of the Transactions is limited by any existing
agreement among any of the parties hereto, such limitation is agreed to be void
ab initio and such agreement is hereby amended to permit disclosure of the tax
treatment and tax structure of the Transactions.

 

6.5 Transfer Taxes. All excise, sales, use, transfer, stamp, documentary,
filing, recording and other similar taxes or fees which may be imposed or
assessed as the result of the Transactions (“Transfer Taxes”), together with any
interest or penalties with respect thereto shall be paid by Seller at its sole
expense. All Tax Returns required to be filed in connection with any Transfer
Taxes shall be prepared and filed when due by Seller, at its sole expense.
Seller shall promptly provide Buyer with copies of such Tax Returns. All
Transfer Tax Returns shall be prepared on a basis consistent with the Purchase
Price Allocation Schedule.

 

6.6 HSR Filing. Buyer and Seller shall have determined, upon advice of counsel,
that no filing is required pursuant to the Hart-Scott-Rodino Act (“HSR Act”).
Buyer and Seller shall furnish to each other such necessary information and
reasonable assistance as the other may reasonably request in connection with
reaching such determination.

 

6.7 Reimbursement of Budgeted Expenses.

 

(a) On the date hereof, Buyer shall reimburse Seller in the amount of [***] for
Seller’s budgeted and incurred expenses in furtherance of development of the
Product from November 1, 2003 through November 30, 2003.

 

(b) At Closing, Buyer shall reimburse Seller for Seller’s budgeted expenses in
furtherance of development of the Product identified in Schedule 6.7 hereto to
the extent such expenses are actually incurred by Seller from December 1, 2003
through the Closing Date, and the activities related to such budgeted expenses
are actually performed by Seller. In the event that this Agreement is terminated
prior to Closing, Buyer shall not be obligated to make any payments pursuant to
this Section 6.7.

 

6.8 Cooperation Regarding Audits and Litigation. Upon reasonable prior written
notice given by Buyer to Seller or Seller to Buyer, as the case may be, each
party shall provide

 

[***] INDICATES THAT CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24B-2. CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

- 31 -



--------------------------------------------------------------------------------

the other with access to such information and employees during normal business
hours as either party may reasonably request in connection with any actions,
suits or proceedings relating to the ISV-403 Development or the Retained Claims.

 

6.9 Insurance Claims. After the Closing Date, Seller and Buyer shall cooperate
with Seller’s insurers in processing all claims arising with respect to acts,
omissions, or occurrences in connection with or related to the Purchased Assets
prior to the Closing Date and shall cooperate with Buyer’s insurers in
processing all claims with respect to acts, omissions, or occurrences in
connection with or related to the Purchased Assets after the Closing Date.

 

6.10 Additional Assurances. After the Closing Date, Seller shall and shall cause
its Affiliates to take such additional actions and execute any such additional
documents and instruments as may be reasonably necessary to fully vest Seller’s
ownership, rights and privileges in the Purchased Assets in Buyer.
Notwithstanding anything to the contrary contained in this Agreement, to the
extent that the sale, assignment, transfer, conveyance or delivery or attempted
sale, assignment, transfer, conveyance or delivery to Buyer of any Purchased
Asset is prohibited by any applicable Law or would require any Governmental
Entity or other third party authorizations, approvals, consents or waivers and
such authorizations, approvals, consents or waivers shall not have been obtained
prior to the Closing and Buyer shall have waived the applicable condition to
Closing with respect to such item(s), this Agreement shall not constitute a
sale, assignment, transfer, conveyance or delivery, or any attempted sale,
assignment, transfer, conveyance or delivery, thereof. Following the Closing,
the parties shall use reasonable efforts and shall cooperate with each other, to
obtain promptly such authorizations, approvals, consents or waivers. Pending
such authorization, approval, consent or waiver, the parties shall cooperate
with each other in any reasonable and lawful arrangements designed to provide to
Buyer the benefits and liabilities of use of such Purchased Asset. Once such
authorization, approval, consent or waiver for the sale, assignment, transfer,
conveyance or delivery of a Purchased Asset not sold, assigned, transferred,
conveyed or delivered at the Closing is obtained, Seller shall and shall cause
its Affiliates to promptly assign, transfer, convey and deliver, or cause to be
assigned, transferred, conveyed and delivered, such Purchased Asset to Buyer for
no additional consideration. To the extent that any such Purchased Asset cannot
be transferred or the full benefits and liabilities of use of any such Purchased
Asset cannot be provided to Buyer following the Closing pursuant to this Section
6.11, then Buyer and Seller shall enter into such arrangements (including
subleasing or subcontracting if permitted) designed to provide to Buyer the
economic and operational equivalent of obtaining such authorization, approval,
consent or waiver and the performance by Buyer of the obligations thereunder to
the extent permitted by Law. In the event that Seller determines that it has
breached its representation or warranty contained in Section 3.8 hereof or Buyer
notifies Seller that Seller has breached such representation and warranty, in
addition to any other remedies available to Buyer pursuant to this

 

 

- 32 -



--------------------------------------------------------------------------------

Agreement, at Law or in equity, Seller shall promptly convey to Buyer, for no
additional consideration, all of Seller’s right, title and interest in and to
any tangible property used by Seller on or prior to the Closing Date in the
ISV-403 Development and any intangible property used by Seller on or prior to
the Closing Date exclusively in the ISV-403 Development and shall promptly
license to Buyer, for no additional consideration and on the terms and
conditions set forth in the License Agreement, any intangible property used by
Seller on or prior to the Closing Date in the ISV-403 Development and in its
other business activities.

 

6.11 Covenant Not to Compete.

 

6.11.1 Except as and to the extent provided in Section 2.1 of the License
Agreement, for a period of [***] after the Closing Date, Seller agrees that it
will not, and will cause its Subsidiaries not to, alone or with any other
Person, (a) [***] (the “Competitive Activity”), provided, however, that Seller
may request Buyer’s consent to [***], which consent may be granted or denied in
Buyer’s sole and complete discretion or (b) directly or indirectly (i) [***], or
(ii) [***] Competitive Activity. Accordingly, Seller and Buyer hereby
acknowledge and agree that Seller is currently pursuing and shall be allowed
hereunder to continue pursuing an antibiotic program named ISV-401, and may
enter into the development of [***].

 

6.11.2 In the event Seller or its Subsidiaries breaches, or threatens to commit
a breach of, any of the provisions of Subsection 6.11.1 (the “Restrictive
Covenants”), Buyer shall have the following rights and remedies, which shall be
independent of any others and severally enforceable, and shall be in addition
to, and not in lieu of, any other rights and remedies available to Buyer at law
or in equity: (a) the right and remedy to enjoin the breaching party from
violating or threatening to violate the Restrictive Covenants and to have the
Restrictive Covenants specifically enforced by any court of competent
jurisdiction, it being agreed that any breach or threatened breach of the
Restrictive Covenants would cause irreparable injury to Buyer and that money
damages would not provide an adequate remedy to Buyer; and (b) the right and
remedy to require the breaching party to account for and pay over to Buyer all
compensation, profits, monies, accruals, increments or other benefits derived or
received by such party as the result of any transactions constituting a breach
of the Restrictive Covenants.

 

6.11.3 Seller acknowledges and agrees that the Restrictive Covenants are
reasonable and valid in geographical and temporal scope and in all other
respects. If any court determines that any of the Restrictive Covenants, or any
part thereof, are invalid or unenforceable, the remainder of the Restrictive
Covenants shall not thereby be affected and shall be given full effect, without
regard to the invalid portions. If any court determines that any of the
Restrictive Covenants, or any part thereof, are unenforceable because of the
duration or geographic scope of such provision, such court shall have the power
to reduce the duration or scope of such provision, as the case may be, and, in
its reduced form, such provision shall then be enforceable.

 

[***] INDICATES THAT CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24B-2. CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

- 33 -



--------------------------------------------------------------------------------

6.11.4 The parties hereto intend to and hereby confer jurisdiction to enforce
the Restrictive Covenants upon the courts of any jurisdiction within the
geographical scope of such Restrictive Covenants. If the courts of any one or
more of such jurisdictions hold the Restrictive Covenants unenforceable by
reason of the breadth of such scope or otherwise, it is the intention of the
parties hereto that such determination not bar or in any way affect Buyer’s
right to the relief provided above in the courts of any other jurisdiction
within the geographical scope of such Restrictive Covenants, as to breaches of
such Restrictive Covenants in such other respective jurisdictions, such
Restrictive Covenants as they relate to each jurisdiction being, for this
purpose, severable into diverse and independent covenants.

 

6.12 Post-Closing Services. Notwithstanding the provisions of Section 6.11
hereof, from and after the Closing Date, Seller shall, for the benefit of Buyer,
perform the services identified in Annex 6.12 hereto. The terms, conditions and
timing of such services shall be as set forth in Annex 6.12. As compensation for
performing such services, Seller shall be paid as provided in Annex 6.12. Seller
will not incur expenses or invoice Buyer in any month identified in Annex 6.12
in excess of the total Internal and Outside Service amounts set forth for such
month in Annex 6.12 without the prior written consent of Buyer.

 

ARTICLE VII

 

CONDITIONS PRECEDENT TO CLOSING

 

7.1 Conditions to Obligation of Buyer to Close. The obligation of Buyer to
consummate the Transactions on the Closing Date shall be subject to the
satisfaction or the waiver by Buyer of the following conditions on or prior to
the Closing Date:

 

7.1.1 Representations and Warranties; Compliance with Agreement. The
representations and warranties of Seller set forth in this Agreement shall be
true and correct in all material respects (except to the extent that any
representation is qualified by its terms with reference to materiality, in which
case such representation shall be true and correct as written) as of the date of
this Agreement and, except for any changes contemplated by this Agreement or
representations that expressly speak as of a certain date, as of the Closing
Date as though made on and as of the Closing Date; Seller shall have performed
all covenants and agreements to be performed by it under this Agreement in all
material respects (except to the extent that any covenants are qualified by its
terms with reference to materiality, in which case such covenant shall have been
performed as written) on or prior to the Closing Date; and Seller shall have
delivered to Buyer a certificate of Seller’s chief executive officer or chief
financial officer to such effect, dated the Closing Date, in form and substance
reasonably satisfactory to Buyer and its counsel;

 

7.1.2 Government Approvals. All consents or approvals of the Transactions by
Governmental Entities shall have been granted;

 

- 34 -



--------------------------------------------------------------------------------

7.1.3 Litigation Affecting Closing. No action, suit or proceeding shall have
been instituted by any Governmental Entity, before a court or Governmental
Entity, to restrain or prevent the consummation of the Transactions or the
performance by any of the parties hereto of their respective obligations under
or with respect to this Agreement and no statute shall have been enacted and
there shall be no injunction, restraining order or decree or any nature of any
court or governmental agency or body in effect which restrains or prohibits the
consummation of the Transactions;

 

7.1.4 Required Consents. The Product Development and Cross-License Assignment,
Amendment and Consent Agreement in the form of Exhibit 7.1.4, with such changes,
if any, as are agreed to in writing by Seller and Buyer (the “SSP Consent”)
shall have been executed and delivered by Seller and SSP, and the consents set
forth on Annex 4.4 and Schedule 3.4 shall have been obtained on terms that do
not modify any agreement included in the Purchased Assets in a manner that would
impose an obligation on the Buyer after the Closing Date other than those set
forth in such agreements on the date of this Agreement;

 

7.1.5 No Material Adverse Effect. Between the date of this Agreement and the
Closing Date, there shall not have been any occurrence or event which,
individually or in the aggregate, (i) has resulted in or which Seller reasonably
expects will result in any Material Adverse Effect and Seller shall have
delivered to Buyer a certificate of its chief financial officer to such effect,
dated the Closing Date, or (ii) Buyer reasonably expects will result in any
Material Adverse Effect;

 

7.1.6 Opinion of Counsel for Seller. Outside Counsel for Seller shall have
delivered to Buyer its opinion, dated the Closing Date, containing the opinions
in the form set forth in Exhibit 7.1.6;

 

7.1.7 Termination Agreement. Seller shall have executed and delivered to Buyer
an agreement terminating the ISV-403 Agreement and the Stock Purchase Agreement
and acknowledging that Buyer has no rights or interests in or to the Series A-1
Preferred Stock issued by Seller in the form of Exhibit 7.1.7 (the “Termination
Agreement”);

 

7.1.8 Collateral Documents. Seller shall have executed and delivered to Buyer
the Collateral Documents to which it is a party;

 

7.1.9 License Agreement. Seller shall have executed and delivered to Buyer a
license agreement in the form of Exhibit 7.1.9 (the “License Agreement”);

 

7.1.10 Assignment and Assumption Agreement. Seller shall have executed and
delivered to Buyer an assignment and assumption agreement in the form of Exhibit
7.10 (the “Assignment and Assumption Agreement”);

 

7.1.11 Bill of Sale. Seller shall have executed and delivered to Buyer a bill of
sale in the form of Exhibit 7.1.11 (the “Bill of Sale”);

 

- 35 -



--------------------------------------------------------------------------------

7.1.12 Equipment Lien Amendment and Security Agreement Amendment. Seller shall
have delivered to Buyer the Equipment Lien Agreement Amendment and the Security
Agreement Amendment, duly executed by Seller and the “Holders” as such term is
defined in the Equipment Lien Agreement and the Security Agreement,
respectively, together with UCC-3 forms consistent with the Equipment Lien
Agreement Amendment and the Security Agreement Amendment for recording by Buyer
on the Closing Date; and

 

7.1.13 Other Documents. Seller shall have delivered to Buyer such other
documents and instruments as Buyer or its counsel may reasonably request in good
faith to effect the transfer of the Purchased Assets pursuant to this Agreement.

 

7.2 Conditions to Obligations of Seller to Close. The obligation of Seller to
consummate the Transactions on the Closing Date shall be subject to the
satisfaction or the waiver by Seller of the following conditions on or prior to
the Closing Date:

 

7.2.1 Representations and Warranties; Compliance with Agreement. The
representations and warranties of Buyer set forth in this Agreement shall be
true and correct in all material respects (except to the extent that any
representation is qualified by its terms with reference to materiality, in which
case such representation shall be true and correct as written) as of the date of
this Agreement and, except for any changes contemplated by this Agreement or
representations that expressly speak as of a certain date, as of the Closing
Date as though made on and as of the Closing Date; Buyer shall have performed
all covenants and agreements to be performed by them under this Agreement in all
material respects (except to the extent that any covenants are qualified by its
terms with reference to materiality, in which case such covenant shall have been
performed as written) on or prior to the Closing Date; and Buyer shall have
delivered to Seller a certificate of an authorized Vice President of Buyer to
such effect, dated the Closing Date, in form and substance reasonably
satisfactory to Seller and its counsel;

 

7.2.2 Government Approvals. All consents or approvals of the Transactions by
Governmental Entities shall have been granted other than those which would not
have a Material Adverse Effect or constitute a violation of Law if not granted
as of the Closing Date;

 

7.2.3 Litigation Affecting Closing. No action, suit or proceeding shall have
been instituted by any Governmental Entity, before a court or Governmental
Entity, to restrain or prevent the consummation of the Transactions or the
performance by any of the parties hereto of their respective obligations under
or with respect to this Agreement and no statute shall have been enacted and
there shall be no injunction, restraining order or decree or any nature of any
court or governmental agency or body in effect which restrains or prohibits the
consummation of the Transactions;

 

7.2.4 Required Consents. The SSP Consent shall have been executed and delivered
by Buyer and SSP;

 

7.2.5 Termination Agreement. Buyer shall have executed and delivered to Seller
the Termination Agreement;

 

- 36 -



--------------------------------------------------------------------------------

7.2.6 Assignment and Assumption Agreement. Buyer shall have executed and
delivered to Seller the Assignment and Assumption Agreement;

 

7.2.7 License Agreement. Buyer shall have executed and delivered to Seller the
License Agreement; and

 

7.2.8 Other Documents. Buyer shall have delivered to Seller such other documents
and instruments as Seller or its counsel may reasonably request in good faith
connection with the assumption of the Purchased Assets and the Assumed
Liabilities.

 

ARTICLE VIII

 

THE CLOSING

 

8.1 Time and Place. The Closing shall be held at 10:00 a.m. on December 30, 2003
at the offices of Nixon Peabody LLP, Rochester, New York or at such other time
and at such other place, as shall be mutually agreed to by Buyer and Seller (the
“Closing Date”).

 

8.2 Conduct of Closing.

 

8.2.1 As to Buyer. At the Closing, Buyer shall, in exchange for the Purchased
Assets, deliver to Seller, in each case duly executed by Buyer:

 

(a) The Cash Consideration in the amount set forth in Section 2.5;

 

(b) The Stock Consideration described in Section 2.5;

 

(c) The certificate required by Subsection 7.2.1;

 

(d) A certificate dated the Closing Date and signed on behalf of Buyer by its
respective Secretary or Assistant Secretary attaching (i) a certificate issued
by the Secretary of State of New York as of a date within fifteen (15) business
days of the Closing Date evidencing that Buyer is a subsisting corporation, and
(ii) specimen signatures of the incumbent officers of Buyer executing this
Agreement and the Collateral Documents;

 

(e) The Assignment and Assumption Agreement specified in Subsection 7.2.6;

 

(f) The SSP Consent specified in Section 7.2.4;

 

(g) The Termination Agreement specified in Subsection 7.2.5;

 

(h) The License Agreement specified in Subsection 7.2.7; and

 

(i) Such other documents and instruments as Seller or its counsel may reasonably
request pursuant to Subsection 7.2.8.

 

- 37 -



--------------------------------------------------------------------------------

8.2.2 As to Seller. Seller shall deliver or shall cause to be delivered to
Buyer, in each case duly executed by Seller:

 

(a) The Bill of Sale, Assignment and Assumption Agreement, Termination
Agreement, License Agreement, the documents and instruments referred to in
Section 7.1.12, and the SSP Consent and, provided that SSP has executed the SSP
Consent, the SSP Consent executed by SSP;

 

(b) All copies of the Documentation, all copies of the Assigned Intellectual
Property, all records and tangible materials embodying or reflecting any of the
Purchased Assets, all original Trademark and Copyright certificates of
registration, if any, issued patents, or other similar original and certified
documents representing primary evidence of the IP Rights, and such other
documents, instruments, assignments and certificates as may be necessary to vest
the Purchased Assets and all rights thereto and thereunder in Buyer;

 

(d) The certificate required by Subsection 7.1.1;

 

(e) The certificate required by Subsection 7.1.5;

 

(f) A certificate dated the Closing Date and signed on behalf of Seller, by its
Secretary or Assistant Secretary, attaching (i) a certificate of good standing
from the Secretary of State of the State of Delaware dated as of a date within
fifteen (15) business days of the Closing Date, (ii) a copy of the resolutions
of the Board of Directors of Seller authorizing and approving this Agreement and
the Collateral Documents to which it is a party and the consummation of the
Transactions and authorizing the officers of Seller to take any actions and to
execute all documents and instruments to be executed, delivered or filed by it
pursuant to or in connection with this Agreement, and (iii) specimen signatures
of the incumbent officers of Seller executing any documents executed and
delivered pursuant to or in connection with this Agreement;

 

(g) The opinion of counsel specified in Subsection 7.1.6;

 

(h) The Collateral Documents specified in Subsection 7.1.8; and

 

(i) Such other documents and instruments as Buyer or its counsel may reasonably
request pursuant to Subsection 7.1.13.

 

ARTICLE IX

 

SURVIVAL AND INDEMNIFICATION

 

9.1 Survival of Representations, Warranties and Covenants. The representations
and warranties of the parties contained in this Agreement shall, notwithstanding
any investigation by or notice by or to any party prior to the Closing Date,
survive the Closing for the period set forth in this Section 9.1. The
representations and warranties of Seller set forth in Sections 3.1, 3.2, 3.3,
3.4, 3.5, 3.9.4 and 3.18 shall have no expiration date; the representations and
warranties of

 

- 38 -



--------------------------------------------------------------------------------

Seller set forth in Sections 3.8 and 3.9.11 shall survive for five (5) years
following the Closing Date; and the remaining representations and warranties of
Seller shall survive for three (3) years following the Closing Date; provided
however, that nothing contained in this Section 9.1 shall limit or restrict
Buyer’s right to offset pursuant to Section 2.7.9. The representations and
warranties of Buyer set forth in Sections 4.1, 4.2, 4.3, 4.4 and 4.5 shall have
no expiration date; and the remaining representations and warranties of Buyer
shall survive for three (3) years following the Closing Date. In the event
notice of any claim for indemnification under Section 9.4 shall have been given
prior to midnight on the last day of the applicable survival period (the
“Expiration Date”), the representations and warranties that are the subject of
such indemnification claim shall survive until the claim is finally resolved.
The covenants and agreements of the parties contained in this Agreement shall
survive until fully performed.

 

9.2 Indemnification by Seller. From and after the Closing Date, Seller shall
indemnify and hold harmless Buyer and its Affiliates, and each of their
respective employees, directors, agents and representatives (collectively, the
“Buyer Indemnified Parties”), on an after-tax basis from and against any and all
Loss and Litigation Expense, which they, or any of them, may suffer or incur as
a result of or arising from any of the following: (a) any misrepresentation or
breach of warranty of Seller, (b) the failure of Seller to perform any of its
covenants or agreements contained in this Agreement, (c) the failure by Seller
to satisfy any liability or obligation which is an Excluded Liability, or (d)
the failure of Seller or its Affiliates to pay any Transfer Taxes which Seller
is required to pay pursuant to Section 6.5 or any other costs or expenses which
are the responsibility of Seller.

 

9.3 Indemnification by Buyer. From and after the Closing Date, Buyer shall
indemnify and hold harmless Seller, its Affiliates and their respective
employees, directors, agents and representatives (collectively, the “Seller
Indemnified Parties”), on an after-tax basis, from and against any and all Loss
and Litigation Expense which they, or any of them, may suffer or incur as a
result of or arising from any of the following: (a) any misrepresentation or
breach of warranty of Buyer, (b) the failure of Buyer to perform any of its
covenants or agreements contained in this Agreement, (c) the failure by the
Buyer to satisfy any liability or obligation which is an Assumed Liability, or
(d) the failure of Buyer to pay any costs or expenses which are the
responsibility of Buyer or its Affiliates or assignees.

 

9.4 Procedure. Promptly after acquiring knowledge of any Loss, or any action,
suit, investigation, proceeding, demand, assessment, audit, judgment, or claim
(“Claim”) which may result in a Loss, and prior to the Expiration Date, the
Person seeking indemnity under this Article IX (the “Indemnitee”) shall give
written notice thereof to the party from whom indemnity is sought (the
“Indemnitor”) providing reasonable details of the nature and basis of such Loss
or Claim. The Indemnitor shall have the right, at its expense, to defend,
contest, compromise or otherwise protect against such Loss or Claim, through
counsel of its choice (unless such Indemnitor is completely and unconditionally
relieved of its liability hereunder with respect to such Claim and Loss and
Litigation Expense by the Indemnitee) and shall not then be liable for fees or
expenses of the Indemnitee’s attorneys (unless the Indemnitor and Indemnitee are
parties to the action and there exists a conflict of interest between the
Indemnitor and the Indemnitee, in which event the Indemnitor will be responsible
for the reasonable fees and expenses of one firm),

 

- 39 -



--------------------------------------------------------------------------------

and the Indemnitee and the Indemnitor shall provide to each other all necessary
and reasonable cooperation in the defense of all Claims. In the event that the
Indemnitor shall undertake to compromise or defend any Claim, it shall promptly
notify the Indemnitee of its intention to do so. In the event that the
Indemnitor, after written notice from Indemnitee, fails within thirty (30) days
after receipt of such notice to (a) notify the Indemnitee of its intent to
defend against such Loss or Claim, or (b) defend, contest, or otherwise protect
against such Loss or Claim, or fails to diligently continue to defend, contest
or otherwise protect against the same after undertaking to do so, the Indemnitee
shall have the right, upon ten (10) days prior written notice to the Indemnitor,
to defend the same by counsel of its own choosing, but at the cost and expense
of the Indemnitor, provided, no settlement of a Claim by Indemnitee shall be
effected without the consent of the Indemnitor unless Indemnitee waives any
right to indemnification therefor. The Indemnitor may settle or compromise the
entry of any judgment (a) which includes the unconditional release by the Person
asserting the Claim and any related claimants of Indemnitee from all liability
with respect to such Claim in form and substance reasonably satisfactory to
Indemnitee, and (b) which would not adversely affect the right of Indemnitee and
its Affiliates to own, hold use and operate their respective assets and
businesses.

 

9.5 No Subrogation. If any payment is made by or Claim asserted against Seller
under the terms of this Article IX, none of the Seller Indemnified Parties shall
have any rights against the Purchased Assets, whether by reason of contribution,
indemnification or otherwise and shall not take any action against the Purchased
Assets with respect thereto. Any rights which the Seller Indemnified Parties may
have, by operation of law or otherwise against the Purchased Assets are,
effective on the Closing Date, hereby expressly and knowingly waived.

 

9.6 Limitations on Liability.

 

(A) NOTWITHSTANDING ANYTHING ELSE IN THIS AGREEMENT, NEITHER PARTY SHALL BE
LIABLE WITH RESPECT TO ANY SUBJECT MATTER OF THIS AGREEMENT UNDER ANY CONTRACT,
NEGLIGENCE, STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY FOR ANY
INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE, OR CONSEQUENTIAL DAMAGES, LOST PROFITS
OR LOST DATA.

 

(B) NOTWITHSTANDING ANYTHING ELSE IN THIS AGREEMENT OR OTHERWISE, EXCEPT FOR
CLAIMS ARISING OUT OF OR IN CONNECTION WITH ANY FRAUD OR WILLFUL
MISREPRESENTATION BY SELLER, THE TOTAL LIABILITY OF SELLER AND SELLER’S
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS TO BUYER AND BUYER
INDEMNIFIED PARTIES FOR (1) ANY BREACHES OR VIOLATIONS BY SELLER OF ANY OF THE
REPRESENTATIONS OR WARRANTIES OF SELLER CONTAINED IN ARTICLE III HEREOF, AND (2)
ANY AMOUNTS OFFSET BY BUYER AGAINST THE POST-CLOSING INCENTIVE CONSIDERATION
PURSUANT TO SECTION 2.7.9, SHALL NOT EXCEED [***] IN THE AGGREGATE.

 

[***] INDICATES THAT CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24B-2. CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

- 40 -



--------------------------------------------------------------------------------

9.7 Disclaimer of Warranty.

 

NOTWITHSTANDING ANYTHING ELSE IN THIS AGREEMENT, EXCEPT AS AND UNLESS
SPECIFICALLY SET FORTH IN ARTICLE III, SELLER MAKES NO WARRANTY, EXPRESS,
IMPLIED, STATUTORY OR OTHERWISE, WITH RESPECT TO THE PURCHASED ASSETS, AND
SPECIFICALLY DISCLAIMS ANY IMPLIED WARRANTIES OF MERCHANTABILITY, AND FITNESS
FOR A PARTICULAR PURPOSE.

 

NOTWITHSTANDING ANYTHING ELSE IN THIS AGREEMENT, EXCEPT AS AND UNLESS
SPECIFICALLY SET FORTH IN ARTICLE IV, BUYER MAKES NO WARRANTY, EXPRESS, IMPLIED,
STATUTORY OR OTHERWISE, WITH RESPECT TO THE PURCHASED ASSETS, AND SPECIFICALLY
DISCLAIMS ANY IMPLIED WARRANTIES OF MERCHANTABILITY, AND FITNESS FOR A
PARTICULAR PURPOSE.

 

- 41 -



--------------------------------------------------------------------------------

ARTICLE X

 

TERMINATION

 

10.1 Events of Termination. This Agreement may be terminated by written notice
of termination at any time before the Closing Date only as follows:

 

10.1.1 Mutual Consent. By mutual written consent of Seller and Buyer;

 

10.1.2 Breach. By Seller or Buyer if the other party or its Affiliates shall
have (a) misstated any representation or is in breach of any warranty contained
herein which would result in the failure of such party to satisfy the conditions
precedent to Closing set forth in Article VII, or (b) breached any covenant,
undertaking or restriction contained herein which would result in the failure of
such party to satisfy the conditions precedent to Closing set forth in Article
VII.

 

10.1.3 By Buyer. Provided that Buyer is not in Default of any of its agreements
hereunder and is able to deliver to Seller the items required to be delivered by
Buyer set forth in Section 8.2.1, by Buyer if the Closing does not occur on or
before January 15, 2004.

 

10.1.4. By Seller. Provided that Seller is not in Default of any of its
agreement hereunder and is able to deliver to Buyer the items required to be
delivered by Seller set forth in Sections 8.2.2, by Seller if the Closing does
not occur on or before January 15, 2004.

 

10.2 Consequences of Termination. In the event of termination of this Agreement
pursuant to the provisions of Section 10.1, this Agreement shall have no further
effect, except for the provisions of this Section 10.2 and Sections 6.4 and 11.3
and such termination shall be without any liability on the part of any of the
parties, their Affiliates and their respective directors, officers or
stockholders in respect of this Agreement, except for any breach of the
Agreement by such party, and termination by the other party shall be without
prejudice to its rights to recover damages for any such breach by the breaching
party.

 

ARTICLE XI

 

MISCELLANEOUS

 

11.1 Headings and References. The headings in this Agreement are for convenience
of reference only and shall not affect its interpretation. Any reference in this
Agreement to an Article, Section, Annex or Exhibit, unless it clearly refers to
another instrument, means the specified Article, Section, Annex or Exhibit of
this Agreement and any reference to Schedule means a Schedule to this Agreement.

 

11.2 Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the

 

- 42 -



--------------------------------------------------------------------------------

other provisions hereof. If any provision of this Agreement, or the application
thereof to any Person or any circumstance, is invalid or unenforceable, (a) a
suitable and equitable provision shall be substituted therefor in order to carry
out, so far as may be valid and enforceable, the intent and purpose of such
invalid or unenforceable provision and (b) the remainder of this Agreement and
the application of such provision to other persons, entities or circumstances
shall not be affected by such invalidity or unenforceability.

 

11.3 Expenses. Irrespective of whether the Closing is effected, and except as
otherwise expressly provided herein, each of Seller and Buyer shall be
responsible for its own expenses and costs that it incurs with respect to the
negotiation, execution, delivery and performance of this Agreement.

 

11.4 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given to the Person if delivered personally or upon sending
a copy thereof by first class or express mail, postage prepaid, or by telegram
(with messenger service specified), or reputable courier services, charges
prepaid, to such party’s address (or to such party’s telecopier):

 

If to Buyer, to:

 

Bausch & Lomb Incorporated

One Bausch & Lomb Place

Rochester, New York 14604-2701

Attention: Vice President Business Development

 

With a copy to:

 

Bausch & Lomb Incorporated

One Bausch & Lomb Place

Rochester, New York 14604-2701

Attention: General Counsel

 

and to:

 

Nixon Peabody LLP

P.O. Box 31051

Rochester, New York 14603

Attention: Lori B. Green, Esq.

 

If to Seller to:

 

InSite Vision Incorporated

965 Atlantic Avenue

Alameda, California 94501

Attention: President

 

- 43 -



--------------------------------------------------------------------------------

With a copy to:

 

O’Melveny & Myers LLP

2765 Sand Hill Road

Menlo Park, CA 94025-7019

Attention: Timothy R. Curry, Esq.

 

or to such other Person or address as any of the foregoing may have designated
for that purpose by notice to the others.

 

11.5 Waiver; Consents. The failure by any party to exercise any right under, or
to object to the breach by any other party of any term, provision or condition
of, this Agreement shall not constitute a waiver thereof and shall not preclude
such party from thereafter exercising that or any other right, or from
thereafter objecting to that or any prior or subsequent breach of the same or
any other term, provision or condition of the Agreement. Any consent granted
pursuant to this Agreement shall be in writing, executed by the person
authorized by the consenting party to receive notices, and shall be a consent
only to the transaction, act or agreement specifically referred to in the
consent and not to other similar transactions, acts or agreements.

 

11.6 Assignment. This Agreement shall not be assigned by any party without the
prior written consent of the other party, provided, however, that Buyer may
assign this Agreement to any Affiliate of Buyer provided such Affiliate and
Buyer remain liable for all of Buyer’s obligations hereunder and, except from
Seller’s rights in Sections 2.7.10(b) or (d), Seller may assign this Agreement
to any acquiror of all or substantially all of its business or assets if such
acquiror confirms and acknowledges the obligations of Seller under this
Agreement and the Collateral Documents. Any attempted assignment in
contravention with the foregoing shall be void. This Agreement shall be binding
on and inure to the benefit of the parties hereto, their successors and any
permitted assigns.

 

11.7 Governing Law. This Agreement, including any dispute or controversy arising
out of or related to this Agreement or the breach thereof, shall be subject to,
governed by, and construed in accordance with, the substantive and procedural
laws of the State of New York, without reference to its principles of conflict
of laws.

 

11.8 Parties in Interest. This Agreement is binding upon and shall inure to the
benefit of the parties hereto and their successors and permitted assigns.
Nothing contained in this Agreement, express or implied, shall give any other
Person any legal or equitable right, remedy or claim under or with respect to
this Agreement or the Transactions except as expressly provided in Article IX.

 

11.9 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but such counterparts shall together constitute one
and the same Agreement.

 

11.10 Entire Agreement; Amendments. This Agreement and the Collateral Documents
constitute the entire understanding among the parties hereto with respect to the
subject matter

 

- 44 -



--------------------------------------------------------------------------------

contained herein and supersede any prior understandings and agreements among
them respecting such subject matter. This Agreement may be amended,
supplemented, and terminated only by a written instrument duly executed by
Seller and Buyer. Each of Buyer and Seller recognizes that the liability and
remedy provisions of this Agreement are material to the Agreement and have been
bargained for and are reflected in the mutual promises and agreements set forth
in the Agreement.

 

- 45 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers on the date first above written.

 

SELLER

INSITE VISION INCORPORATED

By:

 

    /s/  S. Kumar Chandrasekaran

--------------------------------------------------------------------------------

    Name:   S. Kumar Chandrasekaran, Ph.D.     Title:   President and Chief
Executive Officer

BUYER

BAUSCH & LOMB INCORPORATED

By:

 

    /s/  Stephen C. McCluski

--------------------------------------------------------------------------------

    Name:   Stephen C. McCluski     Title:   Senior Vice President, Chief
Financial Officer

 

- 46 -



--------------------------------------------------------------------------------

ANNEX 1.1

 

ISV-403 Intellectual Property

Patents/Patent Applications

 

[***]

 

[***] INDICATES THAT CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24B-2. CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

- 47 -



--------------------------------------------------------------------------------

ANNEX 1.2

 

FIRST AMENDMENT TO EQUIPMENT LIEN AGREEMENT

 

THIS FIRST AMENDMENT TO EQUIPMENT LIEN AGREEMENT (this “Agreement”), dated as of
December     , 2003, is made between InSite Vision Incorporated, a Delaware
corporation (the “Company”), and the holders (together with their respective
successors and assigns, the “Holders”) set forth on the signature page hereto,
who constitute all the other parties to that certain Equipment Lien Agreement
dated as of May 28, 2003, by and among the Company and the Holders (the
“Equipment Lien Agreement”). This Agreement amends the Equipment Lien Agreement.
Capitalized terms used herein and not otherwise defined shall have the meaning
given to them in the Equipment Lien Agreement.

 

RECITALS

 

WHEREAS, the Company and the Holders, as evidenced by their signatures to this
Agreement, desire to amend the Equipment Lien Agreement to exclude certain
property from the Collateral, and to provide for certain other amendments to the
Equipment Lien Agreement;

 

NOW, THEREFORE, the Company and the Holders agree to amend the Equipment Lien
Agreement pursuant to this Agreement, all as follows:

 

1. Modification to Certain Defined Terms.

 

(a) The definition of “BOOKS” as set forth in Section 1(a) of the Equipment Lien
Agreement is hereby amended in its entirety as follows:

 

““BOOKS” means all books, records and other written, electronic or other
documentation in whatever form maintained now or hereafter by or for the Company
in connection with the ownership of the Collateral or evidencing or containing
information relating to the Collateral, but excluding any books, records and
other written, electronic or other documentation in whatever form maintained now
or hereafter by or for the Company relating to the product known as ISV-403, as
further described in Section 2.1 of that certain Asset Purchase Agreement dated
as of December     , 2003 by and between the Company and Bausch & Lomb
Incorporated, regardless of whether such materials also evidence or contain
information relating to the Collateral.”

 

(b) The definition of “PROCEEDS” as set forth in Section 1(a) of the Equipment
Lien Agreement is hereby amended in its entirety as follows:

 

““PROCEEDS” means whatever is receivable or received from or upon the sale,
lease, license, collection, use, exchange or other disposition, whether
voluntary or involuntary, of any Collateral, including “proceeds” as defined in
the UCC, any and all proceeds of any insurance, indemnity, warranty or guaranty
payable to or for the account of the Company from time to time with respect to
any of the Collateral, any and all payments (in any form whatsoever) made or due
and payable to the Company from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of all or any part of the
Collateral by any governmental authority (or any Person acting under color of
governmental authority), any and all other



--------------------------------------------------------------------------------

amounts from time to time paid or payable under or in connection with any of the
Collateral or for or on account of any damage or injury to or conversion of any
Collateral by any Person, any and all other tangible or intangible property
received upon the sale or disposition of Collateral, and all proceeds of
proceeds.”

 

2. Modification to Section 2(a). The first paragraph of Section 2(a) of the
Equipment Lien Agreement is hereby amended in its entirety as follows (the
second paragraph of Section 2(a) of the Equipment Lien Agreement shall remain
unchanged by this amendment):

 

“(a) GRANT OF SECURITY INTEREST. As security for the payment and performance of
the Secured Obligations, the Company hereby pledges, assigns, transfers,
hypothecates and sets over to the Holders, and hereby grants to the Holders a
security interest in, all of the Company’s right, title and interest in, to and
under the following property, wherever located and whether now existing or owned
or hereafter acquired or arising (collectively, the “Collateral”): (i) all
Equipment; (ii) all Books; and (iii) Proceeds of any and all of the foregoing.”

 

3. Effect of Amendment. Except as expressly modified by this Agreement, the
Equipment Lien Agreement shall remain unmodified and in full force and effect.

 

4. Further Assurances. The parties agree to execute such further instruments,
agreements and documents and to take such further action as may reasonably be
necessary to carry out the intent of this Agreement.

 

5. Governing Law. This Agreement shall be construed in accordance with the laws
of the State of California without resort to that State’s conflict-of-laws
rules.

 

6. Counterparts. This Agreement may be executed in any number of counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original, and all of which counterparts, taken together, shall constitute
one and the same instrument.

 

[Remainder of Page Intentionally Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, as of
the date first above written.

 

“COMPANY”

 

“HOLDERS”

INSITE VISION INCORPORATED,

a Delaware corporation

 

[***]

By:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

   

Name:

       

Title:

           

[***]

       

 

--------------------------------------------------------------------------------

       

[***]

       

 

--------------------------------------------------------------------------------

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

[***] INDICATES THAT CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24B-2. CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.



--------------------------------------------------------------------------------

   

[***]

   

 

--------------------------------------------------------------------------------

   

[***]

   

 

--------------------------------------------------------------------------------

   

[***]

   

 

--------------------------------------------------------------------------------

 

[***] INDICATES THAT CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24B-2. CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.



--------------------------------------------------------------------------------

ANNEX 1.3

 

SECOND AMENDMENT TO SECURITY AGREEMENT

 

THIS SECOND AMENDMENT TO SECURITY AGREEMENT (this “Agreement”), dated as of
December     , 2003, is made by and among InSite Vision Incorporated, a Delaware
corporation (the “Company”), S. Kumar Chandrasekaran, Ph.D., MHU Ventures, Inc.,
and CNE Investments, LLC (collectively, the “Holders”). This Agreement amends
that certain Security Agreement dated as of July 15, 2003, as amended by that
certain Amendment to Security Agreement dated as of July 30, 2003, by and among
the Company and the Holders (as so amended, the “Security Agreement”).
Capitalized terms used herein and not otherwise defined shall have the meaning
given to them in the Security Agreement.

 

RECITALS

 

WHEREAS, the Company and the Holders, as evidenced by their signatures to this
Agreement, desire to amend the Security Agreement to exclude certain property
from the Collateral, and to provide for certain other amendments to the Security
Agreement;

 

NOW, THEREFORE, the Company and the Holders agree to the amend the Security
Agreement pursuant to this Agreement, all as follows:

 

  1. Addition to Section 1. Section 1 of the Security Agreement is hereby
amended to include the following definition:

 

“‘EXCLUDED PROPERTY’ means all tangible and intangible assets used or required
to be used in the development, testing, manufacturing, approval, release,
marketing, distribution and sale of the product known as ISV-403, including but
not limited to all intellectual property, patent rights, and know-how related to
ISV-403 as further described in Section 2.1 of that certain Asset Purchase
Agreement dated as of December     , 2003 by and among Bausch & Lomb
Incorporated and the Company.”

 

  2. Modification to Section 2(a). The second paragraph of Section 2(a) of the
Security Agreement is hereby amended in its entirety as follows:

 

“Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and the Company shall not be deemed to have granted a
security interest in, (i) any Excluded Property, (ii) any of the Company’s
rights or interests in any license, contract or agreement to which the Company
is a party or any of its rights or interests thereunder to the extent, but only
to the extent, that such a grant would, under the terms of such license,
contract or agreement or otherwise, result in a breach of the terms of, or
constitute a default under any license, contract or agreement to which the
Company is a party (other than to the extent that any such term would be
rendered ineffective pursuant to the UCC or any other applicable law (including
the Bankruptcy Code, 11 U.S.C. § 362(a) (the “Bankruptcy Code”)) or principles
of equity); provided, that immediately upon the ineffectiveness, lapse or
termination of any such provision, the Collateral shall include, and the Company
shall be deemed to have granted a security interest in, all such

 

- 1 -



--------------------------------------------------------------------------------

rights and interests as if such provision had never been in effect, or (iii) any
real property leasehold or fee, unless the Company has executed a mortgage or
deed of trust covering such real property leasehold or fee.”

 

  3. Effect of Amendment. Except as expressly modified by this Agreement, the
Security Agreement shall remain unmodified and in full force and effect.

 

  4. Further Assurances. The parties agree to execute such further instruments,
agreements and documents and to take such further action as may reasonably be
necessary to carry out the intent of this Agreement.

 

  5. Governing Law. This Agreement shall be construed in accordance with the
laws of the State of California without resort to that State’s conflict-of-laws
rules.

 

  6. Counterparts. This Agreement may be executed in any number of counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original, and all of which counterparts, taken together, shall constitute
one and the same instrument.

 

  7. Capitalized Terms. Capitalized terms not otherwise defined herein shall
have the meaning given to them in the Security Agreement.

 

[Remainder of Page Intentionally Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, as of
the date first above written.

 

“COMPANY”

 

“HOLDERS”

INSITE VISION INCORPORATED,

a Delaware corporation

 

[***]

By:  

 

--------------------------------------------------------------------------------

           

Name:

 

--------------------------------------------------------------------------------

   

Title:

               

[***]

       

By:

 

 

--------------------------------------------------------------------------------

           

Name:

           

Title:

       

[***]

       

By:

 

 

--------------------------------------------------------------------------------

           

Name:

           

Title:

 

[***] INDICATES THAT CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24B-2. CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

- 3 -



--------------------------------------------------------------------------------

ANNEX 2.1.2

 

ISV-403 BOOKS AND RECORDS

 

[***]

 

[***] INDICATES THAT CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24B-2. CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.



--------------------------------------------------------------------------------

ANNEX 2.1.3

 

Assigned Contracts

 

[***]

 

[***] INDICATES THAT CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24B-2. CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.



--------------------------------------------------------------------------------

ANNEX 2.1.3(a)

 

Excluded Inbound Technology Agreements

 

[***]

 

[***] INDICATES THAT CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24B-2. CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.



--------------------------------------------------------------------------------

ANNEX 2.1.3(c-d)

 

Excluded Purchase Orders and Licenses

 

[***]

 

[***] INDICATES THAT CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24B-2. CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.



--------------------------------------------------------------------------------

ANNEX 2.6

 

Allocation of Purchase Price:

 

Intellectual Property sold to B&L specific to ISV-403:

 

[***]

 

[***] INDICATES THAT CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24B-2. CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.



--------------------------------------------------------------------------------

ANNEX 4.4

 

CONSENTS

 

[***]

 

[***] INDICATES THAT CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24B-2. CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.



--------------------------------------------------------------------------------

ANNEX 6.12

 

Post Closing Services

 

[***]

 

[***] INDICATES THAT CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24B-2. CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.



--------------------------------------------------------------------------------

EXHIBIT 7.1.4

 

PRODUCT DEVELOPMENT AND CROSS-LICENSE

 

ASSIGNMENT, NOVATION, AMENDMENT AND CONSENT AGREEMENT

 

THIS PRODUCT DEVELOPMENT AND CROSS-LICENSE ASSIGNMENT, NOVATION, AMENDMENT AND
CONSENT AGREEMENT, dated as of December 30, 2003 (this “Agreement”), is made by
and among BAUSCH & LOMB INCORPORATED, a New York corporation (“B&L”), INSITE
VISION INCORPORATED, a Delaware corporation (“InSite”), and SSP CO., LTD, a
Japanese corporation (“SSP”). References to B&L, InSite and SSP hereunder shall
include each of their respective agents, nominees, designees, successors,
assigns, heirs or other successors-in-interest. Initially capitalized terms used
but not defined herein shall have the meanings given such terms in the
Development Agreement (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, InSite has agreed to sell, assign and transfer to B&L certain assets of
InSite used by it in the development of certain ophthalmic and drug delivery
products, including without limitation, any product that combines SSP Compounds
with the Delivery System (but expressly excluding the InSite Technology, InSite
Patent Rights and InSite Know-How (collectively, the “Retained InSite IP”),
pursuant to an Asset Purchase Agreement, dated as of the date hereof, by and
between InSite and B&L (the “Asset Purchase Agreement”) and its related
agreements and transactions (collectively, the “Transaction”);

 

WHEREAS, in connection with the Transaction, InSite has agreed to license the
Retained InSite IP to B&L pursuant to a License Agreement to be entered into by
and between InSite and B&L upon closing of the Transaction;

 

WHEREAS, among the conditions set forth in the Asset Purchase Agreement to
consummation of the Transaction are (i) the assignment and novation by InSite to
B&L of the Development Agreement (as defined below), including but not limited
to, all of InSite’s rights to the license granted by SSP to InSite pursuant to
Section 3.1 of that certain Product Development and Cross-License Agreement
between InSite and SSP effective April 15, 2001, as amended by Amendment No. 1
effective as of August 6, 2002, and Amendment No. 2 to Product Development &
Cross-License Agreement made effective as of August 8, 2002 (as so amended, the
“Development Agreement”), as further amended herein to, among other things,
remove the obligations of InSite as the licensor of Retained InSite IP, (ii) the
assumption by B&L of all obligations of InSite pursuant to the Development
Agreement, as amended hereunder, after the Closing (as defined below), and (iii)
the consent and agreement of SSP to the foregoing;

 

- 11 -



--------------------------------------------------------------------------------

WHEREAS, SSP agrees to (i) consent to the foregoing assignment and novation by
InSite to B&L, (ii) consent to the assumption of such rights and obligations
under the Development Agreement by B&L, and (iii) the amendment of the
Development Agreement as provided herein, all subject to and in accordance with
the provisions of this Agreement;

 

WHEREAS, InSite agrees to (i) assign and novate to B&L all of InSite’s rights
and obligations under the Development Agreement, as amended herein (ii) retain
certain residual rights, obligations and liabilities under the Development
Agreement arising prior to the Closing (as defined below), and (iii) the
amendment of the Development Agreement as provided herein, all subject to and in
accordance with the provisions of this Agreement;

 

WHEREAS, B&L agrees to (i) assume, and be solely responsible for, all of
InSite’s rights and obligations under the Development Agreement, as amended
herein, after the Closing as described herein, subject to and in accordance with
the provisions of this Agreement, and (ii) the amendment of the Development
Agreement as provided herein, all subject to and in accordance with the
provisions of this Agreement; and

 

WHEREAS, InSite and SSP have entered into that certain License Agreement
executed concurrently with this Agreement which provides, among other things,
SSP an ongoing license to the Retained InSite IP (the “InSite License
Agreement”).

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1. Assignment by InSite to B&L. Effective as of the date hereof (“Closing”),
InSite hereby assigns, transfers, conveys and novates to B&L the entirety of the
Development Agreement, as concurrently amended in Section 4 below to exclude any
obligations of InSite as the licensor of Retained InSite IP (the “Assignment”).
The Assignment includes but is not limited to, the assignment, transfer,
conveyance and novation of all of InSite’s right, title and interest in and to
the license granted by SSP to InSite pursuant to Section 3.1 of the Development
Agreement and all other rights of InSite as licensee pursuant to the Development
Agreement related to such grant of license in Section 3.1. The Assignment shall
not include, and InSite does not assign, transfer or convey to B&L, any rights
of InSite as a licensor pursuant to the Development Agreement.

 

2. Assumption by B&L. Effective as of the Closing, B&L hereby accepts the
Assignment and assumes and shall be solely responsible for all of the
obligations and liabilities of InSite under the Development Agreement, as
concurrently amended in Section 4 below to exclude any obligations of InSite as
licensor of Retained InSite IP, to the extent that such obligations and
liabilities arise and accrue from and after the Closing (the “Assumed
Obligations”). The Assumed Obligations shall not include, and B&L does not
assume, any obligations or liabilities of InSite to SSP as a licensor pursuant
to the Development Agreement.



--------------------------------------------------------------------------------

3. Consent by SSP to Assignment and Assumption. SSP hereby consents to (i) the
assignment and novation by InSite to B&L of the Assignment pursuant to Section 1
hereof, and (ii) the assumption by B&L of the Assumed Obligations pursuant to
Section 2 hereof.

 

4. Amendment of Development Agreement. InSite, B&L and SSP agree that, effective
as of the Closing, the Development Agreement is hereby amended as follows:

 

(a) to exclude any obligation or liability of InSite to SSP to the extent such
obligation or liability arises from or relates to the grant of a license by
InSite to SSP;

 

(b) to change all references therein to InSite from InSite to B&L;

 

(c) to add the address of B&L set forth in Section 12 hereof to the addresses
set forth in Section 17.7 of the Development Agreement;

 

(d) Section 5.2 is hereby amended to provide that B&L shall maintain the records
referred to therein in accordance with B&L records retention policies as in
effect from time to time, including, without limitation, policies relating to
duration of records retention;

 

(e) a new Section 7.4(f) is added to read as follows:

 

“(f) notwithstanding any contrary provision herein, Sections 7.4(d) and 7.4(e)
do not apply in the event of any attempt by SSP to abate any suspected
infringement of the Joint Patent Rights in the SSP Territory including, without
limitation, the initiation of an infringement suit or other proceeding.”

 

(f) replace Section 9.1 in its entirety with the following:

 

“Commercial Development Obligations. B&L shall be responsible for obtaining all
necessary approvals for the development, production, distribution, sale and use
of the Drug Product being developed in the B&L Territory, at its expense,
including all safety and efficacy studies in the B&L Territory and the Joint
Territory. SSP shall be responsible for obtaining all necessary approvals for
the development, production, distribution, sale and use of any Drug Product, at
its expense, including all safety and efficacy studies in the SSP Territory.
Notwithstanding the foregoing, SSP shall be solely responsible for the
pre-clinical systemic toxicology for the Drug Substance and the establishment of
the Drug Master File (DMF) for the Drug Substance which shall be referenced by
B&L.”



--------------------------------------------------------------------------------

(g) the second sentence of Section 16.2 is hereby amended in its entirety to
read as follows:

 

“The place of arbitration shall be in Tokyo, Japan, if such arbitration
proceeding is first instituted by B&L against SSP, and New York, U.S.A., if such
arbitration proceeding is first instituted by SSP against B&L.”

 

(h) Section 17.3 is amended to read in its entirety as follows:

 

“17.3 New York Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of New York without reference to its principles of
conflict of laws.”

 

(i) Section 17.2 is hereby amended to read in its entirety as follows:

 

“17.2 Entire Agreement; Modification. This Agreement, as amended by Amendment
No. 1 effective as of August 6, 2002, and Amendment No. 2 to Product Development
& Cross-License Agreement made effective as of August 8, 2002, together with the
Product Development and Cross-License Assignment, Amendment and Consent
Agreement entered into by and among INSITE, SSP and Bausch & Lomb Incorporated
dated December     , 2003, sets forth the entire agreement and understanding
between the Parties as to the subject matter hereof. There shall be no
amendments or modifications to this Agreement, except by a written document
which is signed by all Parties.”

 

(j) Section 1.4 of Amendment #2 To Product Development & Cross-License Agreement
is hereby amended to read in its entirety as follows:

 

“Drug Substance” means only the drug substance identified as [***].

 

All other provisions of the Development Agreement not in conflict with any of
the above amendments shall remain in full force and effect. In the event of
conflict between the provisions of the Development Agreement and the above
amendments, the above amendments shall prevail.

 

5. Representations and Warranties of SSP. SSP hereby represents and warrants to
InSite and to B&L, as of the date hereof and as of the Closing, that: (i) the
execution, delivery

 

[***] INDICATES THAT CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24B-2. CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.



--------------------------------------------------------------------------------

and performance of this Agreement by SSP and the consummation of the
transactions contemplated hereby do not and will not constitute a breach of any
agreement to which it is a party or violate any provision of any law to which it
is subject; (ii) no consent of any person or governmental entity is required in
connection with the execution or delivery of this Agreement by SSP or the
consummation of the transactions contemplated hereby; (iii) there are no
actions, suits, proceedings, orders, grievance proceeding or claims pending or,
to SSP’s knowledge, threatened against it relating to the Development Agreement
or this Agreement, or the subject matter thereof and hereof; (iv) there is no
default, or event which with the passage of time would constitute a default,
under the Development Agreement by SSP; (v) at the Closing, upon consummation of
the transactions contemplated by this Agreement, there will be no amounts owed
SSP by InSite or InSite by SSP; and (vi) the Development Agreement is in full
force and effect and is enforceable in accordance with its terms, and effective
as of the Closing, upon consummation of the transactions contemplated by this
Agreement, the Development Agreement, as amended hereby, will be enforceable
against SSP by B&L, except to the extent that its enforceability may be subject
to applicable bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or similar laws affecting the enforcement of creditors rights
generally and to general equitable principles.

 

6. Representations and Warranties of InSite. InSite hereby represents and
warrants to SSP and B&L, as of the date hereof and as of the Closing, that: (i)
this Agreement has been authorized by the Board of Directors of InSite, and the
execution, delivery and performance of this Agreement by InSite and the
consummation of the transactions contemplated hereby do not and will not
constitute a breach of the Articles of Incorporation or By-laws of InSite or any
agreement to which InSite is a party or violate any provision of any law to
which it is subject; (ii) no consent of any person or governmental entity is
required in connection with the execution or delivery of this Agreement by
InSite or the consummation of the transactions contemplated hereby; (iii) there
are no actions, suits, proceedings, orders, grievance proceeding or claims
pending or, to InSite’s knowledge, threatened against it relating to the
Development Agreement or this Agreement, or the subject matter thereof and
hereof; (iv) to the knowledge of InSite, there is no default, or event which
with the passage of time would constitute a default, under the Development
Agreement by SSP; and (v) at the Closing, upon consummation of the transactions
contemplated by this Agreement, the Development Agreement, as amended herein,
will be enforceable against SSP by B&L, except to the extent that its
enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or similar laws affecting the
enforcement of creditors rights generally and to general equitable principles.

 

7. Representations and Warranties of B&L. B&L hereby represents and warrants to
SSP, as of the date hereof and as of the Closing, that: (i) this Agreement has
been duly authorized by B&L, and the execution, delivery and performance of this
Agreement by B&L and the consummation of the transactions contemplated hereby do
not and will not constitute a breach of the Certificate of Incorporation or
By-laws of B&L or any agreement to which B&L is a party or violate any provision
of any law to which it is subject; (ii) no consent of any person or governmental
entity is required in connection with the execution or delivery of this
Agreement by B&L or the consummation of the transactions contemplated hereby;
(iii) there are no actions,



--------------------------------------------------------------------------------

suits, proceedings, orders, grievance proceeding or claims pending or to B&L’s
knowledge, threatened against, it relating to this Agreement or the subject
matter hereof; and (iv) as of the Closing, the Development Agreement, as amended
herein, will be enforceable against B&L by SSP, except to the extent that its
enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or similar laws affecting the
enforcement of creditors rights generally and to general equitable principles.

 

8. Waivers of Breaches, Defaults, Remedies. Each of SSP and InSite hereby waives
any and all breaches, defaults and violations of the Development Agreement by
the other, together with any remedy it may have with respect to any such breach,
default or violation, including without limitation, any claim for damages,
injunctive relief or termination of the Development Agreement or any provision
thereof.

 

9. Relationship of Parties. SSP acknowledges and agrees that no violation or
breach by InSite of any of the provisions of this Agreement, the Development
Agreement or the InSite License Agreement shall effect the rights, liabilities
or obligations of B&L pursuant to this Agreement or the Development Agreement.
Each of B&L and InSite acknowledges and agrees that no contractual relationship
exists or is created between B&L and InSite under the Development Agreement as a
result of this Agreement.

 

10. Further Assurances. The parties hereto agree to timely execute such other
agreements, assignments, consents, waivers or other documents reasonably
necessary to further give effect to or evidence the agreements hereunder.

 

11. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of SSP, InSite and B&L and their respective successors and assigns.

 

12. Governing Law. This Agreement shall be deemed to be a contract entered into
pursuant to the laws of the State of New York and shall in all respects be
governed, construed, applied and enforced in accordance with the laws of the
State of New York.

 

13. Notices. All notices and other communications hereunder and under the
Development Agreement shall be in writing and shall be deemed given if delivered
personally or upon sending a copy thereof by first class or express mail,
postage prepaid, or by telegram (with messenger service specified), or reputable
overnight courier services, charges prepaid, to such party’s address (or to such
party’s telecopier):



--------------------------------------------------------------------------------

If to SSP, to:

SSP Co., LTD.

12-4, 2-Chome

Hama-Cho, Nihonbashi

Chuo-Ku, Tokyo 103-8481

Japan

Attention: CEO

 

If to InSite to:

 

InSite Vision Incorporated

965 Atlantic Avenue

Alameda, California 94501

Attention: President

 

With a copy to:

 

O’Melveny & Myers LLP

2765 Sand Hill Road

Menlo Park, CA 94025-7019

Attention: Timothy R. Curry, Esq.

 

If to B&L, to:

 

Bausch & Lomb Incorporated

One Bausch & Lomb Place

Rochester, New York 14604-2701

Attention: Vice President Business Development

 

With a copy to:

 

Bausch & Lomb Incorporated

One Bausch & Lomb Place

Rochester, New York 14604-2701

Attention: General Counsel

 

and to:

 

Nixon Peabody LLP

P.O. Box 31051

Rochester, New York 14603

Attention: Lori B. Green, Esq.



--------------------------------------------------------------------------------

or to such other Person or address as any of the foregoing may have designated
for that purpose by notice to the others.

 

14. Miscellaneous. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and may not be modified in any
manner or terminated except by an instrument in writing executed by the parties
hereto. If any term, covenant or condition of this Agreement is held to be
invalid, illegal or unenforceable in any respect, this Agreement shall be
construed without such provision. This Agreement may be executed in several
counterparts, each of which counterparts shall be deemed an original instrument
and all of which together shall constitute a single Agreement. Whenever the
context may require, any pronouns used herein shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns and pronouns
shall include the plural and vice versa.

 

[Remainder of page left intentionally blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first set forth above.

 

SSP CO., LTD

By:

 

    /s/  Osamu Kayoo

--------------------------------------------------------------------------------

    Name:   Osamu Kayoo     Title:   Representative Director, President

INSITE VISION INCORPORATED

By:

 

    /s/  Kumar Chandrasekaran

--------------------------------------------------------------------------------

Name:

  Kumar Chandrasekaran, Ph.D. Title:   Chairman/CEO

BAUSCH & LOMB INCORPORATED

By:

 

    /s/  Stephen C. McCluski

--------------------------------------------------------------------------------

    Name:   Stephen C. McCluski     Title:   Senior Vice President, Chief
Financial Officer



--------------------------------------------------------------------------------

EXHIBIT 7.1.6

 

Opinions to be rendered by Counsel to Seller

 

1. Seller is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware with corporate power to enter
into the Asset Purchase Agreement and the Collateral Documents to which Seller
is a party and to perform its obligations under the Agreement and the Collateral
Documents to which Seller is a party. Seller is duly qualified to do business
and in good standing in the State of California.

 

2. The Asset Purchase Agreement and the Collateral Documents to which Seller is
a party constitute the legally valid and binding obligations of Seller and when
duly delivered will be enforceable against it in accordance with their
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting creditors’
rights generally (including, without limitation, fraudulent conveyance laws) and
by general principles of equity, including, without limitation, concepts of
materiality, reasonableness, good faith and fair dealing and the possible
unavailability of specific performance or injunctive relief, regardless of
whether considered in a proceeding in equity or at law.

 

3. The execution, delivery and performance by Seller of the Asset Purchase
Agreement and the Collateral Documents to which it is a party have been duly
authorized by all necessary corporate action on the part of Seller. No approval
of the stockholders of Seller is required with respect to the consummation of
the Transactions.

 

4. The execution and delivery by Seller of the Asset Purchase Agreement and the
Collateral Documents to which it is a party do not, and the Seller’s performance
of its obligations under the Asset Purchase Agreement and the Collateral
Documents to which it is a party will not (a) violate Seller’s Certificate of
Incorporation or Bylaws; (b) violate, breach, or result in a default under, any
existing obligation of or restriction on the Seller under any other agreement
(the “Other Agreements”) listed in the exhibit index to the Company’s most
recent Annual Report on Form 10-K or the Company’s Quarterly Reports on Form
10-Q for the quarters ended March 31, 2003, June 30, 2003 and September 30,
2003, or (c) violate the current Delaware General Corporation Law or any current
California or federal statute, rule or regulation that we have, in the exercise
of customary professional diligence, recognized as applicable to Seller or to
the transactions of the type contemplated by the Asset Purchase Agreement and
the Collateral Documents to which Seller is a party. If an Other Agreement is
governed by the laws of a jurisdiction other than California, we have assumed
such Other Agreement is governed by the laws of the State of California. We
express no opinion as to the effect of the Company’s performance of its
obligations in the Asset Purchase Agreement and the Collateral Documents to
which it is a party on the Company’s compliance with financial covenants in the
Other Agreements.



--------------------------------------------------------------------------------

EXHIBIT 7.1.7

 

TERMINATION AGREEMENT

 

This Termination Agreement (this “Agreement”) is made this 30th day of December,
2003, by and between Bausch & Lomb Incorporated, a New York corporation (“B&L”)
and InSite Vision Incorporated, a Delaware corporation (“InSite”) and is
delivered by B&L and InSite pursuant to and in accordance with the Asset
Purchase Agreement entered into by and between B&L and InSite dated December 19,
2003 (the “Asset Purchase Agreement”).

 

WHEREAS, B&L and InSite entered into that certain Preferred Stock Purchase
Agreement made on the 7th day of August, 2002 including, without limitation, all
exhibits and schedules thereto (the “Stock Purchase Agreement”); and

 

WHEREAS, B&L and InSite entered into that certain ISV-403 Technology License
Agreement made as of the 7th day of August, 2002 including, without limitation,
all exhibits and schedules thereto (the “ISV-403 Agreement”); and

 

WHEREAS, B&L and InSite desire to terminate and render null and void the Stock
Purchase Agreement and the ISV-403 Agreement (collectively referred to herein as
the “Terminated Agreements”); and

 

WHEREAS, B&L desires to forfeit all rights and interests in and to the Four
Thousand (4,000) shares of InSite Series A-1 Preferred Stock held by it on the
date hereof (the “Preferred Stock”) and to return such shares to InSite for
cancellation in accordance with the Asset Purchase Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

 

1. Termination of the Stock Purchase Agreement. B&L and InSite hereby mutually
agree that notwithstanding anything to the contrary contained in the Stock
Purchase Agreement, the Stock Purchase Agreement is hereby canceled, discharged
and terminated, without further obligation of either party, and shall be null
and void without further force and effect, and B&L agrees to forfeit all rights
and interests in and to the shares of Preferred Stock held by it and to return
such shares to InSite for cancellation in accordance with the Asset Purchase
Agreement.

 

2. Termination of the License Agreement. B&L and InSite hereby mutually agree
that notwithstanding anything to the contrary contained in the ISV-403
Agreement, the ISV-403 Agreement is hereby canceled, discharged and terminated,
without further obligation of either party, and shall be null and void without
further force and effect.



--------------------------------------------------------------------------------

3. Mutual Release and Covenant.

 

(a) Except as otherwise provided in Subsection 3(b), below, each of B&L and
InSite, and their respective heirs, executors, administrators, affiliates and
assigns, hereby covenants not to sue and fully releases the other, its past and
present affiliates, and their past and present directors, officers, agents,
representatives, employees, successors and assigns (collectively, “Released
Parties”), jointly and individually, from any and all actions, causes of action,
obligations, liabilities, judgments, suits, debts, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, variances, trespasses, damages, extents, executions,
claims and demands (collectively, “Claims and Obligations”) whatsoever, in law
or equity, whether liquidated or unliquidated, contingent or otherwise, whether
specifically mentioned or not, which such party ever had, now has or hereafter
can, shall or may have to the extent related to or arising under the Terminated
Agreements or the Preferred Stock issued by ISV to B&L.

 

(b) Neither B&L nor InSite nor their respective heirs, executors,
administrators, affiliates and assigns covenants not to sue or releases the
other or their respective Released Parties from any Claims and Obligations
arising out of or relating to the Asset Purchase Agreement or any instrument,
agreement, certificate or other document delivered pursuant thereto or in
connection therewith (other than this Agreement).

 

(c) The parties have entered into this Agreement based on their own
investigation and analysis and that of their attorneys and expressly assume the
risk that facts may be unknown to or not understood by them. On entering into
this Agreement, neither party is relying upon any representation or warranty of
the other party or its agents or representatives other than as set forth in this
Agreement.

 

(d) Each party acknowledges that the provisions of Section 3(a) extend to all
claims of every nature and kind, known or unknown, suspected or unsuspected,
past, present or future, whether under foreign, federal, state or local law,
arising from the Released Claims, and any and all rights granted to them under
Section 1542 of the California Civil Code or any analogous law or rule of any
country other than the U.S. or U.S. state law or federal law or regulation are
hereby expressly waived. Said Section 1542 of the California Civil Code reads as
follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

(e) Section 3(a) shall constitute a complete defense to any claim released
therein and shall survive indefinitely, without restriction, qualification or
limitation, notwithstanding anything in this Agreement to the contrary.

 

- 2 -



--------------------------------------------------------------------------------

4. Other Actions Necessary. At the reasonable request of one of the parties
hereto, the other party shall execute any other documents or take any other
reasonable actions necessary to effectuate this Agreement.

 

5. Governing Law. This Agreement, including any dispute or controversy arising
out of or related to this Agreement or the breach thereof, shall be subject to,
governed by, and construed in accordance with, the substantive and procedural
laws of the State of New York, without reference to its principles of conflict
of laws.

 

6. Parties in Interest. This Agreement is binding upon and shall inure to the
benefit of the parties hereto and their successors and permitted assigns.
Nothing contained in this Agreement, express or implied, shall give any other
Person any legal or equitable right, remedy or claim under or with respect to
this Agreement.

 

7. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but such counterparts shall together constitute one
and the same Agreement.

 

8. Entire Agreement; Amendments. This Agreement constitutes the entire
understanding among the parties hereto with respect to the subject matter
contained herein and supersede any prior understandings and agreements among
them respecting such subject matter. This Agreement may be amended,
supplemented, and terminated only by a written instrument duly executed by
InSite and B&L.

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

BAUSCH & LOMB INCORPORATED

By:

 

    /s/  Stephen C. McCluski

--------------------------------------------------------------------------------

Name: Stephen C. McCluski

Title: Senior Vice President, Chief Financial Officer

INSITE VISION INCORPORATED

By:

 

    /s/  S. Kumar Chandrasekaran

--------------------------------------------------------------------------------

Name: S. Kumar Chandrasekaran, Ph.D.

Title: President and Chief Executive Officer

 

 

- 4 -



--------------------------------------------------------------------------------

EXHIBIT 7.1.9

 

LICENSE AGREEMENT

 

This LICENSE AGREEMENT (this “Agreement”) is entered into as of December 30,
2003 (the “Effective Date”), by and between InSite Vision Incorporated, a
Delaware corporation (“Seller”) and Bausch & Lomb Incorporated, a New York
corporation (“Buyer”) (each of Seller and Buyer, a “Party,” together, the
“Parties”).

 

BACKGROUND

 

A. The Parties have entered into that certain Asset Purchase Agreement (to which
this Agreement is attached as Exhibit 7.1.9) dated December 19, 2003 (the “Asset
Purchase Agreement”), which, among other things, provides for Seller’s sale of
certain assets pertaining to its ISV-403 Development to Buyer.

 

B. In connection with and as an integral part of the transactions contemplated
in the Asset Purchase Agreement, Seller wishes to license certain intellectual
property rights to Buyer.

 

NOW, THEREFORE, in consideration of the mutual promises set forth herein and in
the Asset Purchase Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:

 

ARTICLE I Definitions

 

Except as otherwise provided expressly in this Agreement, the definitions and
rules of construction as set forth in the Asset Purchase Agreement are
incorporated herein by reference.

 

1.1 “Knowledge” means the actual knowledge of [***] (i) in each case after
reasonable inquiry with respect to activities within the United States, and (ii)
without inquiry or investigation, with respect to activities outside the United
States.

 

1.2 “Licensed Field” means developing, testing, manufacturing, obtaining
regulatory approval of, marketing, selling and otherwise disposing of Licensed
Products.

 

1.3 “Licensed Patents” means the patents and patent applications listed on
Attachment A hereto, and any continuations, divisions, re-examinations,
re-issues, and foreign counterparts thereof.

 

[***] INDICATES THAT CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24B-2. CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.



--------------------------------------------------------------------------------

1.4 “Licensed Products” means fluoroquinolone products that include a
combination of one (1) or more SSP Compounds with the Delivery System.

 

1.5 “Licensed Trademarks” means the trademarks and service marks listed on
Attachment B hereto.

 

1.6 “Other Licensed IP” means all of Seller’s worldwide rights (except its
rights in the Licensed Patents and the Assigned Intellectual Property) existing
and licenseable hereunder as of the Effective Date in and to the following to
the extent they are used by Seller in the ISV-403 Development as of the Closing
(provided, however, that if any such right may only be licensed hereunder
subject to payment to a third party other than an employee of Seller, such right
shall be deemed “Other Licensed IP” only if Buyer bears such payment): (i) trade
secrets, proprietary information, know how, processes, technology, technical
data; and (ii) copyrights, copyright registrations and applications therefor and
all other rights corresponding thereto throughout the world, including statutory
or common law rights thereto.

 

1.7 “DuraSite Improvements” means any modifications or improvements to the
inventions disclosed in the Licensed Patents.

 

1.8 “DuraSite Improvement Patent” means any issued patent anywhere in the world
licenseable by a party claiming DuraSite Improvements. Neither party shall take
any action to prevent any patent claiming DuraSite Improvements from being
licensable to the other Party.

 

1.9 “Published DuraSite Improvement” means a DuraSite Improvement disclosed in
any issued patent or published patent application owned and licenseable by
Seller.

 

1.10 “Implementation Know-How” means any trade secrets or know-how owned and
licenseable by Seller reasonably necessary for the implementation of Published
DuraSite Improvements in the Licensed Field, which exist in documentary or
electronic form, and which are disclosed by Seller to Buyer pursuant to Section
2.7 below.

 

ARTICLE II Licenses

 

2.1 Licensed Patents and DuraSite Improvement Patents. Subject to the terms and
conditions of this Agreement, Seller hereby grants Buyer a royalty-free,
perpetual, irrevocable, nontransferable (except pursuant to Section 6.9),
worldwide (excluding the country of Japan)



--------------------------------------------------------------------------------

(the “Territory”) license under the Licensed Patents and Seller’s DuraSite
Improvement Patents in the Licensed Field to make, have made, sell, offer for
sale, use and import Licensed Products. The license in this Section 2.1 shall be
exclusive in the Territory, even as to Seller, subject to a license under the
Licensed Patents and DuraSite Improvement Patents granted, as of the Closing, or
a license to be granted after Closing, by Seller to SSP Co., Ltd. (“SSP”), of a
scope substantially as set forth in the terms of the Product Development &
Cross-License Agreement between Seller and SSP dated April 15, 2001, as amended
by Amendment No. 1 effective as of August 6, 2002, and Amendment No. 2 to
Product Development & Cross-License Agreement made effective as of August 8,
2002 (as so amended, the “SSP License”). Without limiting the foregoing, Buyer
acknowledges the co-exclusive rights of SSP under the SSP License in respect of
all countries, territories and protectorates in Asia (including the South East
Asian countries such as Korea, China, Hong Kong, Singapore, Malaysia, Thailand,
Indonesia, Taiwan and their neighborhoods, but not including the Middle Eastern
countries such as Turkey and Saudi Arabia, Russia and ex-USSR countries, South
Asia such as India).

 

2.2 Other Licensed IP. Subject to the terms and conditions of this Agreement,
Seller hereby grants Buyer a non-exclusive, royalty-free, perpetual,
irrevocable, non-transferable (except pursuant to Section 6.9), worldwide
license under the Other Licensed IP and Implementation Know-How in the Licensed
Field to make, have made, sell, offer for sale, use and import Licensed
Products.

 

2.3 Licensed Trademarks. Subject to the terms and conditions of this Agreement,
Seller hereby grants Buyer a limited, non-exclusive, royalty-free, perpetual,
non-transferable (except pursuant to Section 6.9), fully-paid right and license
under the Licensed Trademarks to use the Licensed Trademarks solely to affix to
the Licensed Products or to labeling, packaging materials or promotional
materials for the Licensed Products and as required pursuant to Section 3 below.
All use of the Licensed Trademarks shall be subject to Seller’s reasonable
branding requirements and all goodwill arising from Buyer’s use of the Licensed
Trademarks shall inure solely to the benefit of Seller. Upon reasonable written
notice from Seller, Buyer shall provide Seller with reasonable access during
business hours and no more than once per any twelve month period to its premises
where Buyer uses the Licensed Trademarks or stores material bearing the Licensed
Trademarks to observe Buyer’s activities relating to the Licensed Trademarks for
the purpose of inspecting material on which the Licensed Trademarks appear.

 

2.4 Sublicenses. The licenses in this Section 2 are sublicenseable by Buyer
solely pursuant to a written sublicense agreement containing all of the material
protections and restrictions set forth in this Agreement. A copy of any such
sublicense agreement shall be provided to Seller promptly after it is executed.

 



--------------------------------------------------------------------------------

2.5 Reserved Rights. Except as expressly licensed to Buyer hereunder, Seller
reserves all right, title and interest in and to the Licensed Patents, Other
Licensed IP, Licensed Trademarks, Seller DuraSite Improvement Patents,
Implementation Know-How or any other Seller IP Rights. Except as expressly set
forth herein, nothing in this Agreement shall be construed as granting by
implication, estoppel or otherwise, any right in or license under any Seller IP
Rights.

 

2.6 Buyer DuraSite Improvement Patents. Buyer shall not bring and shall not
authorize or assist a third party to bring any action under Buyer’s DuraSite
Improvement Patents to block or prevent Seller (or Seller’s sublicensees,
distributors, vendors or customers) from exercising its rights outside the
Licensed Field under Licensed Patents which are actually being
utilized/practiced by Buyer.

 

2.7 Implementation Know-How. Upon receiving a written request from Buyer
identifying a Published DuraSite Improvement materially applicable to the
Licensed Field and requesting Implementation Know-How corresponding to such
Published DuraSite Improvement, Seller shall, at Buyer’s reasonable expense,
within sixty (60) days of receiving such request, endeavor to collect and
disclose to Buyer such Implementation Know-How as it has in its possession, in
the form as it exists at the time of receiving such request. Seller shall
provide such training, demonstrations, implementation services and other
consulting services related to the Implementation Know-How as Buyer may
reasonably request in exchange for payment by Buyer of Seller’s costs and
reasonable expenses in providing such services, and pursuant to such other terms
and conditions as Seller and Buyer may, in good faith, agree upon. All
Implementation Know-How shall be deemed “Confidential Information” of Seller
hereunder.

 

ARTICLE III Attribution. Buyer hereby agrees to use commercially reasonable
efforts to include an attribution statement referring to InSite Vision® and
DuraSite® on the packaging materials for all Licensed Products and all materials
used in connection with marketing Licensed Products.

 

ARTICLE IV Term and Termination.

 

4.1 Term. The term of this Agreement shall be perpetual.

 

4.2 Termination. Neither party shall have the right to terminate this Agreement
or any licenses granted hereunder.

 

4.3 Other Remedies. Seller hereby reserves the right to pursue all other
available remedies at law or in equity in its sole discretion for breach of this
Agreement by Buyer.

 

ARTICLE V Representations and Warranties; Disclaimers.

 

5.1 Representations and Warranties. Seller represents and warrants to Buyer
that:

 

(a) it has legal power to enter into this Agreement and extend the rights
granted to Buyer in this Agreement, and that it has not made and will not make
any commitments to others inconsistent with or in derogation of such rights;



--------------------------------------------------------------------------------

(b) it has taken all necessary corporate action on its part to authorize the
execution and delivery of this Agreement and the performance of its obligations
hereunder;

 

(c) as of the Effective Date, it has no Knowledge of (i) any intellectual
property rights of a third party that would prevent Buyer from exercising any of
the rights granted under this Agreement or (ii) any claim by a third party that
the exercise of any of the rights granted under this Agreement would infringe or
misappropriate such third party’s intellectual property rights;

 

(d) as of the Effective Date, it has no Knowledge that any third party has
infringed or misappropriated any of the Licensed Patents, Other Licensed IP or
Licensed Trademarks; and

 

(e) it has taken all reasonable precautions to protect the secrecy,
confidentiality and value of the Other Licensed IP.

 

5.2 Disclaimer. With respect to all licenses granted under this Agreement: (i)
except as expressly set forth in this Agreement or the Asset Purchase Agreement,
no license or other right is granted, by implication, estoppel or otherwise to
Buyer under any IP Rights now or hereafter owned or controlled by Seller, and
(ii) subject to the licenses granted, all right, title and interest in and to
the Licensed Patents, Other Licensed IP and Licensed Trademarks is hereby
retained by Buyer.

 

5.3 Representations and Warranties of Seller. EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT AND THE ASSET PURCHASE AGREEMENT, SELLER MAKES NO WARRANTIES,
EXPRESS, IMPLIED, STATUTORY OR OTHERWISE WITH RESPECT TO THE LICENSED PATENTS,
OTHER LICENSED IP OR LICENSED TRADEMARKS AND EXPRESSLY DISCLAIMS IMPLIED
WARRANTIES OF MERCHANTABILITY, NONINFRINGEMENT, AND FITNESS FOR A PARTICULAR
PURPOSE.

 

ARTICLE VI Confidentiality. Buyer hereby agrees to use commercially reasonable
efforts to include an attribution statement referring to InSite Vision® and
DuraSite® on the packaging materials for all Licensed Products and all materials
used in connection with marketing Licensed Products.Buyer shall use all
reasonable steps to keep confidential any know-how, trade-secrets, and any other
proprietary or business information provided or made available by Seller
hereunder (“Confidential Information”), which steps shall include, without
limitation, those steps Buyer employs to protect its own confidential
information of a similar nature. Without the prior written consent of Seller,
Buyer shall not use (except as contemplated by this Agreement), or disclose to
any third party, any Confidential Information of Seller; provided, however, that
the foregoing shall not apply to Confidential Information that Buyer can
establish by written documentation: (i) was publicly known at the time of
disclosure by Seller; (ii) becomes publicly known, without Buyer’s breach of
this confidentiality restriction subsequent to such disclosure; (iii) was
otherwise known by receiver from a source (other than Buyer) lawfully having the
right to possess and disclose such information without restriction; (iv) was
developed

 

- 2 -



--------------------------------------------------------------------------------

by Buyer independently of the disclosure by Seller; (v) was known by Buyer
without restriction prior to receiving such information from Seller; or (vi) was
furnished by Seller to a third party without similar restriction on that third
party’s right of disclosure. The foregoing shall not preclude the disclosure of
Confidential Information by Buyer: (a) to its legal representatives, affiliates,
agents, consultants, directors, outside contractors, and prospective investors
under like confidentiality obligations on the part of the recipients; (b) to the
extent required by law or regulation, provided that to the extent reasonably
possible, Buyer shall give prompt written notice of the proposed disclosure to
discloser so as to allow discloser an opportunity, at its own cost and expense,
to object to such requirement and, if applicable, assure that confidential
treatment will be accorded to such Confidential Information; (c) to the extent
that such Confidential Information is reasonably required to be disclosed for
the purpose of securing necessary governmental authorization for the clinical
testing or marketing of Licensed Products or for the purpose of conducting
clinical testing or marketing; or (d) to the extent that such Confidential
Information is reasonably required to be disclosed for the purpose of
prosecuting or defending litigation.

 

ARTICLE VII Patent Enforcement. The parties acknowledge and agree that the
enforcement of certain patent rights may be subject to SSP’s rights under
agreements it has with the parties. Subject to the foregoing, with respect to
any infringement or suspected infringement of the Licensed Patents or Seller
DuraSite Improvement Patents in the Licensed Field anywhere in the Territory
(the “Patent Rights”), Seller shall have the first right, but not the obligation
to bring an enforcement action and take any other reasonable steps to defend the
Patent Rights against infringement; which steps may include the negotiation of
appropriate settlements and cross-licenses. Buyer shall have the right to
approve any settlement, cross-license, etc., such approval not to be
unreasonably withheld or delayed. Buyer hereby agrees, in addition to its
obligations in the last sentence of this Section 7, to be joined as a party to
any such action. The costs of such enforcement action shall be borne [***] and
any recovery shall [***]. If Seller does not initiate a response to any
infringement in the Territory and the Licensed Field within thirty (30) days
after it has received notice thereof, then Buyer, subject to any rights SSP may
have, shall have the right to undertake an action to defend the Patent Rights at
its own expense. Seller shall have the right to approve any settlement,
cross-license, etc., such approval not to be unreasonably withheld or delayed.
Recovery from any settlement or judgment from any such action undertaken and
funded by Buyer shall go first to reimburse the expenses of Buyer and the
remainder shall be treated as Net Sales under the Asset Purchase Agreement.
Notwithstanding the foregoing, if the monetary recovery is less than the
out-of-pocket expenses of Seller and Buyer, reimbursement shall be [***]. Buyer
and Seller shall assist one another and reasonably cooperate in any such
litigation at the other’s reasonable request without charge to the requesting
party.

 

[***] INDICATES THAT CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24B-2. CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

- 3 -



--------------------------------------------------------------------------------

ARTICLE VIII Miscellaneous

 

8.1 Notices and Other Communications. Any and all notices, requests, demands and
other communications required or otherwise contemplated to be made under this
Agreement shall be in writing and in English and shall be provided by one or
more of the following means and shall be deemed to have been duly given (a) if
delivered personally, when received, or (b) if by courier service, on the 2nd
business day following the date of deposit with such courier service, or such
earlier delivery date as may be confirmed in writing to the sender by such
courier service. All such notices, requests, demands and other communications
shall be addressed as follows:

 

If to Seller:

 

InSite Vision Incorporated

965 Atlantic Avenue

Alameda, California 94501

Attention: President

 

With a copy (which shall not constitute notice) to:

 

O’Melveny & Myers LLP

990 Marsh Road

Menlo Park, California 94025

Attention: Timothy Curry, Esq.

 

If to Buyer:

 

Bausch & Lomb Incorporated

One Bausch & Lomb Place

Rochester, New York 14604-2701

Attention: Vice President, ISV-403 Business Development

 

With a copy to:

 

Bausch & Lomb Incorporated

One Bausch & Lomb Place

Rochester, New York 14604-2701

Attention: General Counsel

 

or to such other address or facsimile number as a Party may have specified to
the other Party in writing delivered in accordance with this Section.

 

- 4 -



--------------------------------------------------------------------------------

8.2 No Waiver; Amendment. Any waiver of the provisions of this Agreement or of a
Party’s rights or remedies under this Agreement must be in writing to be
effective. Failure, neglect, or delay by a Party to enforce the provisions of
this Agreement or its rights or remedies at any time will not be construed and
will not be deemed to be a waiver of such Party’s rights under this Agreement
and will not in any way affect the validity of the whole or any part of this
Agreement or prejudice such Party’s right to take subsequent action. This
Agreement may not be amended, except by a writing signed by both Parties.

 

8.3 Severability. If any provision in this Agreement is found or held to be
invalid or unenforceable then the meaning of said provision shall be construed,
to the extent feasible, so as to render the provision enforceable, and if no
feasible interpretation would save such provision, it will be severed from the
remainder of this Agreement which shall remain in full force and effect unless
the severed provision is essential and material to the rights or benefits
received by any Party.

 

8.4 Entire Agreement. This Agreement (including the Schedules) and the other
documents referred to herein contain the entire agreement of the Parties with
respect to the subject matter of this Agreement and supersedes all previous
communications, representations, understandings and agreements, either oral or
written, between the Parties with respect to said subject matter.

 

8.5 Relationship Between Parties. Seller and Buyer shall at all times and for
all purposes be deemed to be independent contractors and neither Party, nor
either Party’s employees, representatives, subcontractors or agents, shall have
the right or power to bind the other Party. This Agreement shall not itself
create or be deemed to create a joint venture, partnership or similar
association between Seller and Buyer or either Party’s employees,
representatives, subcontractors or agents.

 

8.6 Counterparts. This Agreement may be executed in counterparts, each of which
so executed will be deemed to be an original and such counterparts together will
constitute one and the same agreement.

 

8.7 Rules of Construction. The Parties hereto agree that they have been
represented by counsel during the negotiation, preparation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the Party drafting such agreement or
document.

 

8.8 Bankruptcy. All rights and licenses granted under this Agreement by Seller
are, for all purposes of Section 365(n) of Title XI of the United States Code
(“Title XI”), licenses of rights to “intellectual property” as defined in Title
XI. If Seller seeks or involuntarily is placed under Title XI and the trustee
rejects this Agreement as contemplated under 11 U.S.C. 365(n)(1), Buyer hereby
elects, pursuant to Section 365(n), to retain all rights granted to Buyer under
this Agreement to the extent permitted by law.

 

8.9 Assignment. Buyer may not assign any of its rights or delegate any of its
obligations under this Agreement, whether by operation of law or otherwise,
without the prior

 

- 5 -



--------------------------------------------------------------------------------

written consent of Seller, except that Buyer may assign and delegate its rights
and obligations under this Agreement to any entity (i) to which Buyer sells all
or substantially all of its assets or with which it merges or consolidates; (ii)
to which Buyer transfers all or substantially all of the assets acquired under
the Asset Purchase Agreement; or (iii) controlling, controlled by or under
common control with Buyer. Seller may not assign its rights under Section 2.6
above, whether by operation of law or otherwise, without the prior written
consent of Buyer, except that Seller may assign such rights to any entity to
which Seller sells all or substantially all of its assets or with which it
merges or consolidates. The licenses granted under this Agreement by Seller
shall be binding upon any successor of Seller, including without limitation, any
successor which owns, is the licensee, or otherwise controls any of the Licensed
Patents, the Other Licensed IP or the Licensed Trademarks.

 

8.10 Governing Law. This Agreement will be interpreted and construed in
accordance with the laws of the State of New York and the United States of
America, without regard to conflict of law principles.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by duly
authorized representatives on the dates set forth below.

 

INSITE VISION INCORPORATED         BAUSCH & LOMB INCORPORATED

By:  /s/    S. Kumar Chandrasekaran

--------------------------------------------------------------------------------

       

By:  /s/    Steven C. McCluski

--------------------------------------------------------------------------------

Name: S. Kumar Chandrasekaran, Ph.D.

       

Name: Steven C. McCluski

Title: President and Chief Executive Officer

       

Title: Senior Vice President, Chief Financial Officer

 

- 6 -



--------------------------------------------------------------------------------

ATTACHMENT A

 

LICENSED PATENTS

 

[***]

 

[***] INDICATES THAT CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24B-2. CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------

ATTACHMENT B

 

LICENSED TRADEMARKS

 

1. DuraSite®

2. InSite Vision®



--------------------------------------------------------------------------------

EXHIBIT 7.1.10

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is made on December
30, 2003, by and between Bausch & Lomb Incorporated, a New York corporation
(“Buyer”), and InSite Vision Incorporated, a Delaware corporation (“Seller”).

 

1. This Agreement is made, executed and delivered pursuant to the Asset Purchase
Agreement, dated as of the date hereof, by and between Buyer and Seller (the
“Purchase Agreement”) and is subject to all of the terms, provisions and
conditions thereof. Initially capitalized terms used and not defined herein
shall have the meanings attributed to them in the Purchase Agreement.

 

2. Seller hereby sells, assigns, conveys and transfers to Buyer all of Seller’s
right, title and interest in, to and arising under or relating to the Purchased
Assets.

 

3. Buyer hereby accepts Seller’s assignment set forth in paragraph 2 above and
hereby assumes and agrees to pay and perform the Assumed Liabilities.
Notwithstanding any provision of this Agreement to the contrary, Buyer does not
assume and shall be deemed not to have assumed any of the Excluded Assets,
Excluded Liabilities or any liabilities or obligations of Seller other than the
Assumed Liabilities.

 

4. Seller shall, from time to time, from and after the date hereof, upon request
of Buyer, execute such further documents of transfer, conveyance and assignment
as Buyer deems necessary or desirable to carry out the transactions contemplated
by this Agreement. Buyer shall, from time to time, from and after the date
hereof, upon request of Seller, execute such further documents of assumption as
Seller deems necessary or desirable to carry out the transactions contemplated
by this Agreement.

 

5. This Agreement shall be binding upon and shall inure solely to the benefit of
Buyer and Seller and their respective successors and assigns.

 

6. This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York, without regard to any applicable
principles of conflicts of law.

 

7. This Agreement may be executed in counterparts, each of which shall be deemed
an original, but such counterparts shall together constitute one and the same
Agreement.

 

8. Nothing in this Agreement shall constitute a waiver of, expansion of or
limitation upon any of Seller’s or Buyer’s rights and remedies under the
Purchase Agreement and, in the case of any conflict between the terms of the
Purchase Agreement and this Agreement, the Purchase Agreement shall govern.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Assignment and Assumption
Agreement on the date first set forth above.

 

INSITE VISION INCORPORATED

By:

 

/s/    S. Kumar Chandrasekaran

--------------------------------------------------------------------------------

Name:

 

S. Kumar Chandrasekaran, Ph.D.

Title:

 

President and Chief Executive Officer

BAUSCH & LOMB INCORPORATED

By:

 

/s/    Stephen C. McCluski

--------------------------------------------------------------------------------

Name:

 

Stephen C. McCluski

Title:

  Senior Vice President, Chief Financial Officer

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT 7.1.11

 

BILL OF SALE

 

KNOW ALL MEN BY THESE PRESENTS, that InSite Vision Incorporated, a Delaware
corporation (“Seller”), for good and valuable consideration paid to it by Bausch
& Lomb Incorporated, a New York corporation (“Buyer”), and the additional
continuing obligations of Buyer in the Asset Purchase Agreement dated as of
December 19, 2003, by and between Buyer and Seller (the “Purchase Agreement”),
the receipt and sufficiency of which is hereby acknowledged, does hereby sell,
assign, transfer and convey to Buyer, its successors and assigns, all of
Seller’s right, title and interest in and to the Purchased Assets, as such term
is defined in the Purchase Agreement.

 

All initially capitalized terms used but not defined herein shall have the
meanings attributed to them in the Purchase Agreement.

 

This Bill of Sale is further documentation of the transfers, conveyances and
assignments contemplated by the Purchase Agreement and is subject to all of the
terms, provisions and conditions thereof. Nothing in this Bill of Sale shall
constitute a waiver of, expansion of or limitation upon any of Seller’s or
Buyer’s rights and remedies under the Purchase Agreement and, in the case of any
conflict between the terms of the Purchase Agreement and this Bill of Sale, the
Purchase Agreement shall govern.

 

Seller shall, from time to time, from and after the date hereof, upon request of
Buyer, execute such further documents of transfer, conveyance and assignment as
Buyer deems necessary or desirable to carry out the transactions contemplated by
this Bill of Sale.

 

This Bill of Sale shall be binding upon and shall inure solely to the benefit of
Buyer and Seller and their respective successors and assigns.

 

This Bill of Sale shall be governed by and construed in accordance with the
internal laws of the State of New York, without regard to any applicable
principles of conflicts of law.

 

IN WITNESS WHEREOF, Seller has executed this Bill of Sale on December 30, 2003.

 

INSITE VISION INCORPORATED

By:

--------------------------------------------------------------------------------

Name:

Title:



--------------------------------------------------------------------------------

STATE OF                                                               )

                                                                                
   ): SS.:

COUNTY OF                                                            )

 

On this 30th day of December, 2003 personally appeared              to me
personally known, who, being by me duly sworn, did depose and say that he is the
             of InSite Vision Incorporated, the corporation described in and
which executed the foregoing instrument and that he did sign said instrument as
such officer and on behalf of such corporation.

 

--------------------------------------------------------------------------------

Notary Public

 

 

- 2 -